EXHIBIT 10.1

WENDY’S FUNDING, LLC

SERIES 2019-1 3.783% FIXED RATE SENIOR SECURED NOTES, CLASS A-2-I

SERIES 2019-1 4.080% FIXED RATE SENIOR SECURED NOTES, CLASS A-2-II

PURCHASE AGREEMENT

June 13, 2019

GUGGENHEIM SECURITIES, LLC

CITIGROUP GLOBAL MARKETS INC.

As Representatives of the several

Initial Purchasers named in Schedule I hereto

c/o Guggenheim Securities, LLC

330 Madison Avenue

New York, New York 10017

c/o Citigroup Global Markets Inc.

388 Greenwich Street, 7th Floor

New York, New York 10013

Ladies and Gentlemen:

Wendy’s Funding, LLC, a special purpose Delaware limited liability company (the
“Master Issuer”) and an indirect, wholly-owned Subsidiary of Wendy’s
International, LLC, a Delaware limited liability company (the “Manager”),
proposes, upon the terms and conditions stated herein, to issue and sell to the
several initial purchasers named in Schedule I hereto (the “Initial
Purchasers”), two series of fixed rate senior secured notes, (i) the 3.783%
Series 2019-1 Class A-2-I Notes (the “Series 2019-1 Class A-2-I Notes”) in an
aggregate principal amount of $400,000,000 and (ii) the 4.080% Series 2019-1
Class A-2-II Notes (the “Series 2019-1 Class A-2-II Notes”) in an aggregate
principal amount of $450,000,000 (the Series 2019-1 Class A-2-I Notes and the
Series 2019-1 Class A-2-II Notes, the “Offered Notes”), pursuant to the Base
Indenture and the Series 2019-1 Supplement thereto (each as defined below).

The Offered Notes (i) will have terms and provisions that are summarized in the
Pricing Disclosure Package (as defined below) and (ii) are to be issued pursuant
to a Base Indenture (as amended or supplemented prior to the date hereof, the
“Base Indenture”), dated as of June 1, 2015 (the “Initial Closing Date”) and a
series supplement to be dated on or about June 26, 2019 (the “Series 2019-1
Supplement” and, together with the Base Indenture, the “Indenture”) and entered
into between the Master Issuer and Citibank, N.A., a national banking
association, as trustee (in such capacity, the “Trustee”), and as securities
intermediary. The Master Issuer’s

 



--------------------------------------------------------------------------------

obligations under the Offered Notes will be jointly and severally irrevocably
and unconditionally guaranteed (the “Guarantees”) by Wendy’s SPV Guarantor, LLC,
a special purpose Delaware limited liability company (the “Holding Company
Guarantor”), Quality is Our Recipe, LLC, a special purpose Delaware limited
liability company (the “Franchise Holder”), and Wendy’s Properties, LLC, a
special purpose Delaware limited liability company (the “Wendy’s Properties”
and, together with the Holding Company Guarantor and the Franchise Holder, the
“Guarantors” and each a “Guarantor” and, together with the Master Issuer, the
“Securitization Entities”), pursuant to a Guarantee and Collateral Agreement,
dated as of the Initial Closing Date, among each Guarantor and the Trustee (the
“Guarantee and Collateral Agreement”). On the Initial Closing Date, the
Contributed Assets were contributed to the Securitization Entities
(collectively, the “Contribution Transactions”) pursuant to the Contribution
Agreements as described in the Pricing Disclosure Package and the Final Offering
Memorandum (as defined below). This Agreement is to confirm the agreement
concerning the purchase of the Offered Notes from the Master Issuer by the
Initial Purchasers. Guggenheim Securities, LLC and Citigroup Global Markets Inc.
are acting as the joint representatives (collectively the “Representatives” and
each, the “Representative”) for the Initial Purchasers.

On the Initial Closing Date, (i) the Securitization Entities, the Manager and
the Trustee entered into a Management Agreement, dated as of the Initial Closing
Date, pursuant to which the Manager manages the assets and business of the
Securitization Entities (as amended from time to time, the “Management
Agreement”), (ii) the Securitization Entities, the Manager, Midland Loan
Services, a division of PNC Bank, National Association, as servicer (the
“Servicer”), and the Trustee entered into a Servicing Agreement, dated as of the
Initial Closing Date, pursuant to which the Servicer services and administers
the Offered Notes (as amended from time to time, the “Servicing Agreement”),
(iii) the Securitization Entities, the Manager, the Servicer, FTI Consulting,
Inc., a Maryland corporation, as back-up manager (the “Back-Up Manager”), and
the Trustee entered into a Back-Up Management and Consulting Agreement (as
amended from time to time, the “Back-Up Management Agreement”), pursuant to
which the Back-Up Manager will provide certain consulting and back-up management
services to the Securitization Entities, the Servicer and the Trustee for the
benefit of the Secured Parties, and (iv) the Guarantors and the Trustee entered
into the Guarantee and Collateral Agreement.

For purposes of this Agreement, (i) “Parent Companies” shall mean The Wendy’s
Company, a Delaware corporation (“Parent”), and the Manager and (ii) “Wendy’s
Parties” shall mean, collectively, the Parent Companies and the Securitization
Entities.

For purposes of this Agreement, capitalized terms used but not defined herein
shall have the meanings given to such terms in the “Certain Definitions” section
of the Pricing Disclosure Package (as defined below).

1.    Purchase and Resale of the Offered Notes. The Offered Notes will be
offered and sold by the Master Issuer to the Initial Purchasers without
registration under the Securities Act of 1933, as amended (the “1933 Act”), in
reliance on an exemption pursuant to Section 4(a)(2) under the 1933 Act. The
Wendy’s Parties have prepared a preliminary offering memorandum, dated June 5,
2019 (as amended or supplemented as of the Applicable Time (as defined below),
the “Preliminary Offering Memorandum”) setting forth information regarding the
Wendy’s

 

2



--------------------------------------------------------------------------------

Parties and the Offered Notes, the investor presentation attached hereto as
Exhibit 1, dated June 2019 (the “Investor Presentation”), a pricing term sheet
substantially in the form attached hereto as Schedule II (the “Pricing Term
Sheet”) setting forth the terms of the Offered Notes and certain pricing,
price-dependent or other information omitted from the Preliminary Offering
Memorandum and certain other information and a final offering memorandum, dated
June 13, 2019 (the “Final Offering Memorandum”), setting forth information
regarding the Wendy’s Parties and the Offered Notes. The Preliminary Offering
Memorandum and the Pricing Term Sheet are collectively referred to as the
“Pricing Disclosure Package”. The Wendy’s Parties hereby confirm that they have
authorized the use of the Pricing Disclosure Package, the Investor Presentation
and the Final Offering Memorandum in connection with the offering and resale of
the Offered Notes by the Initial Purchasers. “Applicable Time” means 11:04 a.m.
(New York City time) on the date of this Agreement.

All references in this Agreement to the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Final Offering Memorandum include, unless
expressly stated otherwise, all documents, financial statements and schedules
and other information contained or incorporated by reference therein (and
references in this Agreement to such information being “contained,” “included”
or “stated” (and other references of like import) in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Final Offering Memorandum
shall be deemed to mean all such information contained or incorporated by
reference therein, to the extent such information has not been superseded or
modified by other information contained or incorporated by reference therein).
All documents filed (but not furnished, unless such furnished document is
expressly incorporated by reference in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Final Offering Memorandum, as the case may be)
with the U.S. Securities and Exchange Commission (the “Commission”) under the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and incorporated by
reference in the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Final Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports”.

It is understood and acknowledged that upon original issuance thereof, the
Offered Notes (and all securities issued in exchange therefor or in substitution
thereof) will bear the legends that are set forth under the caption “Transfer
Restrictions” in the Pricing Disclosure Package.

You have advised the Master Issuer that the Initial Purchasers intend to offer
and resell (the “Exempt Resales”) the Offered Notes purchased by the Initial
Purchasers hereunder on the terms set forth in each of the Pricing Disclosure
Package and the Final Offering Memorandum, as amended or supplemented, solely to
persons whom the Initial Purchasers reasonably believe to be (1) (a) “qualified
institutional buyers” (“QIBs”) as defined in Rule 144A under the 1933 Act
(“Rule 144A”) or (b) outside of the United States, who are not U.S. Persons
(such persons, “Non-U.S. Persons”) as defined in Regulation S under the 1933 Act
(“Regulation S”) in offshore transactions in reliance on Regulation S, and
(2) in each case, who are not Competitors. As used in the preceding sentence,
the terms “offshore transaction” and “United States” have the meanings assigned
to them in Regulation S. Those persons specified in clauses (a) and (b) above
are referred to herein as “Eligible Purchasers”.

 

3



--------------------------------------------------------------------------------

2.    Representations and Warranties of the Wendy’s Parties. Each of the Wendy’s
Parties jointly and severally, represents and warrants, on and as of the date
hereof and the Closing Date, as follows:

(a)    When the Offered Notes and Guarantees are issued and delivered pursuant
to this Agreement, such Offered Notes and Guarantees will not be of the same
class (within the meaning of Rule 144A) as securities that are listed on a
national securities exchange registered under Section 6 of the 1934 Act or that
are quoted in a United States automated inter-dealer quotation system.

(b)    Assuming the accuracy of the representations and warranties in
Section 3(b) of this Agreement, the purchase and resale of the Offered Notes
pursuant to this Agreement (including pursuant to the Exempt Resales) are exempt
from the registration requirements of the 1933 Act.

(c)    No form of general solicitation or general advertising within the meaning
of Regulation D under the 1933 Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) (each, a “General Solicitation”) was used
by the Wendy’s Parties, any of their respective affiliates, any of their
respective representatives or any person acting on any of their behalf (other
than the Initial Purchasers and their affiliates or any of their respective
representatives, as to whom the Wendy’s Parties make no representation) in
connection with the offer and sale of the Offered Notes.

(d)    No directed selling efforts within the meaning of Rule 902 under the 1933
Act were used by the Wendy’s Parties or any of their respective affiliates or
any of their respective representatives (other than the Initial Purchasers and
their respective affiliates or any of their respective representatives, as to
whom the Wendy’s Parties make no representation) with respect to Offered Notes
sold outside the United States to Non-U.S. Persons, and each of the Wendy’s
Parties, their respective affiliates and their respective representatives or any
person acting on any of their behalf (other than the Initial Purchasers and
their respective affiliates and representatives, as to whom the Wendy’s Parties
make no representation) has complied with and will implement the “offering
restrictions” required by Rule 902 under the 1933 Act.

(e)    Each of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum, each as of its respective date,
contains all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the 1933 Act.

(f)    None of the Wendy’s Parties nor any other person acting on behalf of any
Wendy’s Party has offered or sold any securities in a manner that would be
integrated with the offering of the Offered Notes contemplated by this Agreement
pursuant to the 1933 Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.

 

4



--------------------------------------------------------------------------------

(g)    The Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Final Offering Memorandum have been prepared by the Wendy’s Parties for use
by the Initial Purchasers in connection with the Exempt Resales. No order or
decree preventing the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Final Offering Memorandum, or any order asserting that
the transactions contemplated by this Agreement are subject to the registration
requirements of the 1933 Act, has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of any Wendy’s Party,
is contemplated.

(h)    The Pricing Disclosure Package did not, as of the Applicable Time, and
will not, as of the Closing Date, contain an untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that no representation or warranty is made as to information contained in the
Pricing Disclosure Package in reliance upon and in conformity with the Initial
Purchaser Information (as defined in Section 8(e) below). Each document listed
in Schedule III hereto is true and correct in all material respects and no
forward looking statement, estimate or projection contained therein has been
made without a reasonable basis or has been disclosed other than in good faith.

(i)    The Final Offering Memorandum will not, as of its date and as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in the Final
Offering Memorandum in reliance upon and in conformity with the Initial
Purchaser Information.

(j)    None of the Wendy’s Parties has prepared, made, used, authorized,
approved or distributed and will not, and will not cause or allow its agents or
representatives to, prepare, make, use, authorize, approve or distribute any
written communication (as defined in Rule 405 under the 1933 Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Offered
Notes, or otherwise is prepared to market the Offered Notes, other than the
Pricing Disclosure Package and the Final Offering Memorandum, without the prior
consent of the Representatives; and each such written communication, the use of
which has been previously consented to by the Representatives, is listed on
Schedule III.

(k)    Each document listed in Schedule III hereto, when taken together with the
Pricing Disclosure Package, did not, as of the Applicable Time, contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that no representation or warranty is made
as to information contained in or omitted from such document listed in Schedule
III hereto in reliance upon and in conformity with the Initial Purchaser
Information.

(l)    The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the 1934 Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

5



--------------------------------------------------------------------------------

(m)    Each of the Wendy’s Parties and each of its subsidiaries that has signed
a Related Document has been duly organized, is validly existing and in good
standing as a corporation or limited liability company, as applicable, under the
laws of its respective jurisdiction of organization and is duly qualified to do
business and in good standing as a foreign corporation or limited liability
company in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, except where the failure
to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have (i) a material adverse effect on the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, business or prospects of the Securitization Entities or the Wendy’s
Parties taken as a whole or (ii) a material adverse effect on the performance by
the Wendy’s Parties of this Agreement, the Offered Notes, the Indenture or any
of the other Related Documents or the consummation of any of the transactions
contemplated hereby or thereby (collectively, clauses (i) and (ii), a “Material
Adverse Effect”). Each of the Wendy’s Parties has all corporate or limited
liability company power and authority necessary to own or lease its properties
and to conduct the businesses in which it is now engaged or contemplated in the
Pricing Disclosure Package and the Final Offering Memorandum.

(n)    (i)    Parent has the debt capitalization as set forth in each of the
Pricing Disclosure Package and the Final Offering Memorandum, and all of the
issued shares of capital stock of Parent have been duly authorized and validly
issued and are fully paid and non-assessable.

(ii)    The Master Issuer has an authorized capitalization as set forth in each
of the Pricing Disclosure Package and the Final Offering Memorandum, and all of
the issued outstanding equity interests of the Master Issuer have been duly
authorized and validly issued and are fully paid and non-assessable.

(iii)    All of the outstanding shares of capital stock, membership interests or
other equity interests of each of the Securitization Entities are owned,
directly or indirectly, by Parent, free and clear of all liens, security
interests, mortgages, pledges, charges, equities, claims or restrictions on
transferability or encumbrances of any kind (collectively, “Liens”), other than
those Liens (i) imposed by the Indenture and the Related Documents, (ii) which
constitute Permitted Liens, (iii) that could not reasonably be expected to have
a Material Adverse Effect or (iv) which result from transfer restrictions
imposed by the 1933 Act or the securities or blue sky laws of certain
jurisdictions.

(o)    The Master Issuer has all requisite limited liability company power and
authority to execute, deliver and perform its obligations under the Indenture.
The Base Indenture has been duly and validly authorized, executed and delivered
by the Master Issuer in accordance with its terms, except that such
enforceability may be subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). As of the Closing Date, the Series 2019-1 Supplement shall
have been duly and validly authorized by the Master Issuer and upon its
execution and delivery and, assuming due authorization, execution and delivery
by the

 

6



--------------------------------------------------------------------------------

Trustee, will constitute the valid and legally binding obligation of the Master
Issuer, enforceable against the Master Issuer in accordance with its terms,
except that such enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 3(b) of this
Agreement, no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, (the “Trust Indenture Act”) is required in connection with the
offer and sale of the Offered Notes contemplated hereby or in connection with
the Exempt Resales. When executed by the Master Issuer, the Series 2019-1
Supplement will conform in all material respects to the description thereof in
each of the Pricing Disclosure Package and the Final Offering Memorandum.

(p)    The Master Issuer has all requisite limited liability power and authority
to execute, issue, sell and perform its obligations under the Offered Notes. As
of the Closing Date, the Offered Notes shall be duly authorized by the Master
Issuer and, when duly executed by the Master Issuer in accordance with the terms
of the Indenture, assuming due authentication of the Offered Notes by the
Trustee, upon delivery to the Initial Purchasers against payment therefor in
accordance with the terms hereof, will be validly issued and delivered and will
constitute valid and legally binding obligations of the Master Issuer entitled
to the benefits of the Indenture, enforceable against the Master Issuer in
accordance with their terms, except that the enforceability may be subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). When issued and delivered, the
Offered Notes will conform in all material respects to the description thereof
in each of the Pricing Disclosure Package and the Final Offering Memorandum.

(q)    Each Guarantor had all requisite limited liability company power and
authority to execute, deliver and perform its obligations under the Guarantee
and Collateral Agreement on the Initial Closing Date. The Guarantee and
Collateral Agreement has been duly and validly authorized, executed and
delivered by each of the Guarantors, and the Guarantee and Collateral Agreement
constitutes valid and legally binding obligations of the Guarantors, enforceable
against the Guarantors in accordance with its terms, except that the
enforceability may be subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Guarantee and Collateral Agreement is effective to
guarantee the obligations of the Master Issuer under the Offered Notes.

(r)    Each of the Wendy’s Parties, as applicable, had and shall have all
required corporate or limited liability company power and authority, as
applicable, to execute, deliver and perform its obligations under each Related
Document to which it is a party on the Initial Closing Date or on or prior to
the Closing Date, as applicable (other than the Offered Notes, the Indenture and
the Guarantee and Collateral Agreement to the extent covered in Section 2(n),
(o) and (p)). Each Guarantor had and shall have all required limited liability
company power and

 

7



--------------------------------------------------------------------------------

authority, to execute, deliver and perform its obligations under each Related
Document to which it is a party on the Initial Closing Date or on or prior
to the Closing Date, as applicable (other than the Offered Notes, the Indenture
and the Guarantee and Collateral Agreement to the extent covered in
Section 2(n), (o) and (p)). Each of the Related Documents has or shall have been
duly and validly authorized, executed and delivered by each of the Wendy’s
Parties (to the extent a party thereto) constitutes or will constitute, as
applicable, the valid and legally binding obligation of each of the Wendy’s
Parties (to the extent a party thereto) enforceable against each of the Wendy’s
Parties (to the extent a party thereto) in accordance with its terms, except
that the enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and, as to rights of indemnification and contribution with respect to
liabilities under securities laws, by principles of public policy. Each such
Related Document conforms or will conform on the Closing Date, as applicable, in
all material respects to the description thereof (if any) in each of the Pricing
Disclosure Package and the Final Offering Memorandum.

(s)    Each of the Wendy’s Parties has all requisite corporate or limited
liability company power and authority, as applicable, to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly authorized, executed and delivered by each of the Wendy’s Parties.

(t)    (i) The issue and sale of the Offered Notes and the Guarantees, (ii) the
execution, delivery and performance by the Master Issuer, each of the Parent
Companies and each of the Guarantors of the Offered Notes, the Guarantees, the
Indenture, this Agreement and the other Related Documents (to the extent a party
thereto), (iii) the application of the proceeds from the sale of the Offered
Notes as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Final Offering Memorandum and (iv) the consummation of the
transactions contemplated hereby and thereby, do not and will not on the Closing
Date (A) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of any of the Wendy’s Parties or any of their respective subsidiaries, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, credit agreement, security agreement, license, lease or other
agreement or instrument to which the Wendy’s Parties or any of their respective
subsidiaries is a party or by which the Wendy’s Parties or any of their
respective subsidiaries is bound or to which any of the property or assets of
the Wendy’s Parties or any of their respective subsidiaries is subject, except
for Liens created by the Indenture or the other Related Documents or Permitted
Liens, (B) result in any violation of the provisions of the charter, by-laws,
certificate of formation or limited liability company agreement (or similar
organizational documents) of any of the Wendy’s Parties, or (C) result in any
violation of any statute or any judgment, order, decree, rule or regulation of
any court or governmental agency or body having jurisdiction over any of the
Wendy’s Parties or any of their respective subsidiaries or any of their
respective properties or assets, except (in the case of clauses (A) and (C)) as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(u)    No consent, approval, authorization or order of, or filing, registration
or qualification with any court or governmental agency or regulatory body having
jurisdiction over any of the Wendy’s Parties or any of their respective
subsidiaries or any of their respective properties or assets is required for the
issue and sale of the Offered Notes and the Guarantees, the execution, delivery
and performance by the Wendy’s Parties or any of their respective subsidiaries
of the Offered Notes, the Guarantees, the Series 2019-1 Supplement, this
Agreement and the other Related Documents (to the extent they are parties
thereto), the application of the proceeds from the sale of the Offered Notes as
described under “Use of Proceeds” in each of the Pricing Disclosure Package and
the Final Offering Memorandum and the consummation of the transactions
contemplated hereby and thereby, except for (A) such consents, approvals,
authorizations, orders, filings, registrations or qualifications as shall have
been obtained or made prior to the Closing Date or are permitted to be obtained
or made subsequent to the Closing Date pursuant to the Indenture, (B) such
consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution and resale (including pursuant to
the Exempt Resales) of the Offered Notes by the Initial Purchasers and (C) such
consent, approval, authorization, order, filing, registration or qualification,
the failure of which to obtain could not, individually or in the aggregate,
reasonably be likely to have a Material Adverse Effect.

(v)    The historical consolidated financial statements of Parent (including the
related notes and supporting schedules) included or incorporated by reference in
the Pricing Disclosure Package and the Final Offering Memorandum present fairly
in all material respects the financial condition, results of operations and cash
flows of the entities referred to therein, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved.

(w)    The historical consolidated financial statements of the Master Issuer
(including the related notes and supporting schedules) included in the Pricing
Disclosure Package and the Final Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities referred to therein, at the dates and for the periods indicated,
and have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved.

(x)    The Transaction-Adjusted Securitized Net Cash Flow financial information
included in the Pricing Disclosure Package and the Final Offering Memorandum has
been derived from the financial statements and the books and records of the
Wendy’s Parties in the manner described under and subject to the qualifications
and limitations set forth under “Transaction-Adjusted Securitized Net Cash
Flow/Net Cash Flow of the Securitization Entities” and “Non-GAAP Financial
Measures.” The assumptions used in preparing the Transaction-Adjusted
Securitized Net Cash Flow information included in the Pricing Disclosure Package
and the Final Offering Memorandum provide a reasonable basis for presenting the
significant effects directly attributable to the transactions and events
described therein and the related adjustments give reasonable effect to those
assumptions. The Net Cash Flow financial information included in the Pricing
Disclosure Package and the Final Offering Memorandum has been derived from the
quarterly noteholder statements of the Master Issuer in the manner described
under and subject to the qualifications and limitations set forth under
“Transaction-Adjusted Securitized Net Cash Flow/Net Cash Flow of the
Securitization Entities.”

 

9



--------------------------------------------------------------------------------

(y)    The (i) adjustments applied to derive the Transaction-Adjusted
Securitized Net Cash Flow also reflect, in all material respects, the proper
application of those adjustments to the historical financial statement amounts
in the Transaction-Adjusted Securitized Net Cash Flow information included in
the Pricing Disclosure Package and the Final Offering Memorandum and the
Transaction-Adjusted Securitized Net Cash Flow information included in the
Pricing Disclosure Package and the Final Offering Memorandum has been prepared,
in all material respects, on a basis consistent with the relevant historical
financial statements and gives effect to assumptions made on a reasonable basis
and in good faith and present fairly in all material respects the historical and
proposed transaction contemplated by the Transaction-Adjusted Securitized Net
Cash Flow information and (ii) the applicable Net Cash Flow disclosure included
in the Pricing Disclosure Package and the Final Offering Memorandum is derived
from the quarterly noteholder statements generated by the Master Issuer and
represents the arithmetic sum of each of the relevant amounts reflected in such
quarterly noteholder statements and has been prepared on a basis consistent with
the quarterly noteholder statements and gives effect to assumptions made on a
reasonable basis and in good faith and present fairly in all material respects
the Net Cash Flow. The non-GAAP financial measures that are presented in the
Pricing Disclosure Package and the Final Offering Memorandum have been
calculated based on amounts derived from the financial statements and books and
records of the Wendy’s Parties, the Master Issuer or the quarterly noteholder
statements of the Master Issuer, and the Securitization Entities believe that
any adjustments to such non-GAAP financial measures have a reasonable basis and
have been made in good faith.

(z)    Deloitte and Touche LLP, who have certified certain financial statements
of Parent and the Master Issuer, whose report appears in the Pricing Disclosure
Package and the Final Offering Memorandum or is incorporated by reference
therein and who have delivered the initial letters referred to in Sections 7(m)
and 7(o) hereof, (x) are independent registered public accountants with respect
to each of Parent and its subsidiaries and the Master Issuer and its
subsidiaries within the meaning of the 1933 Act and the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board and (y) was, as of the date of such report, and is, as of the
date hereof, an independent public accounting firm with respect to the Wendy’s
Parties.

(aa)    Parent maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the 1934 Act) that complies
with the requirements of the 1934 Act and that has been designed by, or under
the supervision of, Parent principal executive and principal financial officers,
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP. Parent maintains internal accounting controls sufficient to provide
reasonable assurance that (i) records are maintained that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
Parent and each of its subsidiaries, (ii) transactions are recorded as necessary
to permit preparation of Parent’s financial statements in accordance with GAAP
and that receipts and expenditures are being made only in accordance with
authorizations of management and directors of Parent and each of its
subsidiaries and (iii) the unauthorized acquisition, use or disposition of the
assets of Parent and each of its subsidiaries that could have a material effect
on the financial statements are prevented or timely detected. As of the Audit
Date (as defined below), there were no material weaknesses in Parent internal
controls over financial reporting.

 

10



--------------------------------------------------------------------------------

(bb)    Since December 30, 2018, the date of the most recent balance sheet of
Parent and its consolidated subsidiaries audited by Deloitte and Touche LLP and
the audit committee of the board of directors of Parent (the “Audit Date”), (i)
Parent has not been advised of or become aware of (A) any significant
deficiencies in the design or operation of internal control over financial
reporting, that could reasonably be expected to materially and adversely affect
the ability of Parent or any of its subsidiaries to record, process, summarize
and report financial data, or any material weaknesses in internal control over
financial reporting, and (B) any fraud that involves management or other
employees who have a significant role in the internal control over financial
reporting of Parent and each of its subsidiaries or that is otherwise material
to Parent and each of its subsidiaries; and (ii) there have been no significant
changes in Parent’s internal control over financial reporting that have
materially affected or are reasonably likely to materially affect Parent’s
internal control over financial reporting.

(cc)    The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations—Critical Accounting Policies and Estimates”
incorporated by reference in the Preliminary Offering Memorandum contained in
the Pricing Disclosure Package and the Offering Memorandum accurately and fully
describes (i) the accounting policies that Parent believes are the most
important in the portrayal of Parent financial condition and results of
operations and that require management’s most difficult, subjective or complex
judgments; (ii) the judgments and uncertainties affecting the application of
critical accounting policies; and (iii) the likelihood that materially different
amounts would be reported under different conditions or using different
assumptions and an explanation thereof.

(dd)    Except as described in each of the Pricing Disclosure Package and the
Final Offering Memorandum, since the Audit Date, none of the Wendy’s Parties nor
any of their respective subsidiaries has (i) sustained any loss or interference
with its business from fire, explosion, flood, earthquake, hurricane, accident
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or court or governmental action, order or decree,
(ii) issued or granted any securities, other than pursuant to employee benefit
plans, qualified stock option plans or other employee compensation plans, as
applicable, (iii) incurred any liability or obligation, direct or contingent,
other than liabilities and obligations that were incurred in the ordinary course
of business, (iv) entered into any transaction not in the ordinary course of
business, and/or (v) declared or paid any dividend on its capital stock, and
since the Audit Date, there has not been any change in the capital stock or
limited liability company interests, as applicable, or long-term debt of any of
the Wendy’s Parties or any of their respective subsidiaries or any change, or
any development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, stockholders’ equity or limited
liability company interests, as applicable, properties, management, business or
prospects of any of the Wendy’s Parties or any of their respective subsidiaries,
in each case except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(ee)    Each of the Wendy’s Parties and each of their respective subsidiaries
has good and marketable title in fee simple to all real property owned by it and
good and marketable title to all personal property owned by it, in each case
free and clear of all Liens, except for (i) Permitted Liens, (ii) such Liens as
are described in the Pricing Disclosure Package and the Final Offering
Memorandum, and (iii) such Liens that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
could not reasonably be expected to result in a Material Adverse Effect, all
assets held under lease by the Wendy’s Parties are held by the relevant entity
under valid, subsisting and enforceable leases, with such exceptions as do not
materially interfere with the use made and proposed to be made of such assets by
the relevant entity, except that such enforceability may be subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(ff)    The Base Indenture and the Guarantee and Collateral Agreement are
effective to create a valid and continuing Lien on the Collateral in favor of
the Trustee on behalf of and for the benefit of the Secured Parties, which Lien
on the Collateral has been perfected to the extent recognized by applicable law
(subject to any exceptions described in the Pricing Disclosure Package and the
Final Offering Memorandum) and is prior to all other Liens (other than Permitted
Liens), and will be enforceable as such as against creditors of and purchasers
from the Master Issuer and the Guarantors in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally or by general equitable principles, whether
considered in a proceeding at law or in equity and by an implied covenant of
good faith and fair dealing. Except as described in the Pricing Disclosure
Package and the Final Offering Memorandum, the Master Issuer and the Guarantor
will have received all consents and approvals required by the terms of the
Collateral in order to pledge the Collateral to the Trustee under the Indenture
and under the Guarantee and Collateral Agreement.

(gg)    The Contribution Transactions were consummated in all material respects
in accordance with the terms and conditions set forth in the Pricing Disclosure
Package, the Final Offering Memorandum and the Contribution Agreements.

(hh)    Other than the security interest granted to the Trustee under the Base
Indenture, pursuant to the Guarantee and Collateral Agreement or any other
Related Documents, none of the Wendy’s Parties nor any of their respective
subsidiaries shall have pledged, assigned, sold or granted as of the Closing
Date a security interest in the Collateral.

(ii)    All action necessary (including the filing of UCC-1 financing
statements) to protect and evidence the Trustee’s security interest in the
Collateral in the United States has been duly and effectively taken (as
described in, and subject to any exceptions to be set forth in, the Base
Indenture and the Guarantee and Collateral Agreement). No effective security
agreement, financing statement, equivalent security or lien instrument or
continuation statement authorized by any Wendy’s Parties or any of their
respective subsidiaries and listing such Person as debtor covering all or any
part of the Collateral is on file or of record in the United States and Canada
except (i) in respect of Permitted Liens or (ii) such as may have been filed,
recorded or made by such Person favor of the Trustee on behalf of the Secured
Parties in connection with the Base Indenture and the Guarantee and Collateral
Agreement, and no such Person has authorized any such filing.

 

12



--------------------------------------------------------------------------------

(jj)    Each Wendy’s Party and their respective subsidiaries has such permits,
licenses, registrations, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Final Offering Memorandum, except for any of the foregoing that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Wendy’s Party and each of their respective subsidiaries has
fulfilled and performed all of its obligations with respect to the Permits, and
no event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other impairment of the
rights of the holder or any such Permits, except for any of the foregoing that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. None of the Wendy’s Parties nor any of their respective
subsidiaries has received notice of any revocation or modification of any such
Permits or has any reason to believe that any such Permits will not be renewed
in the ordinary course, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(kk)    Each of the Wendy’s Parties and each of their respective subsidiaries
owns or possesses adequate rights to use all material patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, works of authorship, social media
accounts and identifiers, rights of publicity, and compilations of data,
licenses, know-how, software, systems and technology (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), in each case, used in or necessary for the
conduct of their respective businesses. All of the registrations and
applications included in the Securitization IP are subsisting, unexpired and
have not been abandoned in any applicable jurisdiction except where such
expiration or abandonment would not reasonably be expected to result in a
Material Adverse Effect. Except as set forth on a schedule to the Base
Indenture, (i) the use of the Securitization IP and the operation of the Wendy’s
System do not infringe, misappropriate or otherwise violate the rights of any
third party in a manner that would reasonably be expected to result in a
Material Adverse Effect, (ii) to the Master Issuer’s knowledge, the
Securitization IP is not being infringed, or violated by any third party in a
manner that would reasonably be expected to result in a Material Adverse Effect,
and (iii) there is no action or proceeding pending or, to the Master Issuer’s
knowledge, threatened, alleging the foregoing (i) or (ii), in each case, that
would reasonably be expected to result in a Material Adverse Effect. Except as
set forth on a schedule to the Base Indenture, no action or proceeding is
pending or, to the Master Issuer’s knowledge, threatened, that seeks to limit,
cancel, or challenge the validity of any Securitization IP, or the use thereof,
that would reasonably be expected to result in a Material Adverse Effect. The
Franchise Holder is the exclusive owner of the Securitization IP other than the
IP License Agreements and licenses permitted pursuant to the Permitted Asset
Dispositions, free and clear of all Liens, encumbrances, set-offs, defenses and
counterclaims of whatsoever kind or nature, other than the Permitted Liens.
Unless otherwise disclosed in the Final Offering Memorandum or as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, there is no pending action, suit, investigation or proceeding
against any Wendy’s Party alleging any violation of any applicable laws,
regulations, policies or industry standards

 

13



--------------------------------------------------------------------------------

regarding data privacy, data security or personally identifiable information or
data (including the Payment Card Industry Data Security Standards,
as promulgated by the Payment Card Industry Security Standards Counsel (the
“PCI-DSS”). Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Wendy’s Parties (x) have
taken commercially reasonable measures consistent with industry standards to
protect the confidentiality, integrity and availability of their material trade
secrets, confidential information, and data (including all of the foregoing
included in the Securitization IP), and the integrity and availability of the
Wendy’s Parties’ information and operational technology (including digital
channels such as the online website and mobile application); (y) are not aware
of any past, ongoing or imminent security breach of, or unauthorized access to
or disclosure of, the Wendy’ Parties’ trade secrets, information or operational
technology infrastructure (including technology infrastructure provided by third
parties); and (z) are in material compliance with the applicable written
policies of the Wendy’s Parties, contractual requirements (including PCI-DSS),
and material compliance with all applicable laws, industry standards, and
regulations regarding data privacy, data security, personal data or confidential
information.

(ll)    There are no legal or governmental proceedings pending to which any
Wendy’s Party or any of their respective subsidiaries is a party or of which any
property or assets of any of the Wendy’s Parties or any of their respective
subsidiaries is the subject that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To each Wendy’s
Parties’ knowledge, no such proceedings are threatened or contemplated by
governmental authorities or others.

(mm)    The statements made in the Pricing Disclosure Package and the Final
Offering Memorandum under the captions “Description of the Offered Notes” and
“Description of the Indenture and the Guarantee and Collateral Agreement,”
insofar as they constitute a summary of the terms of the Offered Notes and the
Indenture, and under captions “Description of the Securitization Entities,”
“Description of Wendy’s Business,” “Description of the Franchise Arrangements,”
“Description of the Manager and Management Agreement,” “Description of the
Servicer and the Servicing Agreement,” “Description of the Back-Up Manager and
the Back-Up Management Agreement,” “Description of the Class A-1 Notes,”
“Description of the Contribution Agreements,” “Description of the IP License
Agreements,” “Description of the Real Estate Assets,” “Certain Legal Aspects of
the Franchise Arrangements,” “Certain U.S. Federal Income Tax Consequences,”
“Certain ERISA and Related Considerations” and “Transfer Restrictions”, insofar
as they purport to constitute summaries of the terms of statutes, rules or
regulations, legal or governmental proceedings or contracts and other documents,
constitute accurate summaries of the terms of such statutes, rules and
regulations, legal and governmental proceedings and contracts and other
documents in all material respects, subject to the qualifications and
limitations set forth therein.

(nn)    Except as could not reasonably be expected to result in a Material
Adverse Effect, (A) each of the Wendy’s Parties and each of their respective
subsidiaries carry, or are covered by, insurance from insurers of recognized
financial responsibility in such amounts and covering such risks as is adequate
for the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries; (B) all such policies of insurance of the Wendy’s Parties
and each of their

 

14



--------------------------------------------------------------------------------

respective subsidiaries are in full force and effect; (C) the Wendy’s Parties
and each of their respective subsidiaries are in compliance with the terms of
such policies in all material respects; (D) none of the Wendy’s Parties nor any
of their respective subsidiaries has received notice from any insurer or agent
of such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance; and (E) there are no
claims by the Wendy’s Parties or any of their respective subsidiaries under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause. None of the Wendy’s Parties
nor any of their respective subsidiaries has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(oo)    No labor disturbance by or dispute with the employees of the Wendy’s
Parties or any of their respective subsidiaries exists or, to the knowledge of
any Wendy’s Party, is imminent, in each case that could reasonably be expected
to have a Material Adverse Effect.

(pp)    Consistent with the terms of the Wendy’s franchise agreements, Wendy’s
franchisees are solely responsible for all employment decisions related to the
operations of their restaurants.

(qq)    None of the Wendy’s Parties (i) is in violation of its certificate of
formation, limited liability company agreement, charter or by-laws (or similar
organizational documents), (ii) is in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant, condition or other
obligation contained in any indenture, mortgage, deed of trust, loan agreement,
security agreement, license or other agreement or instrument to which it is a
party or by which it is bound or to which any of its properties or assets is
subject, or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets, except in the case of clauses (ii) and (iii), to
the extent any such conflict, breach, violation or default could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(rr)    Except as described in the Pricing Disclosure Package and the Final
Offering Memorandum or as could not reasonably be expected to have a Material
Adverse Effect, (i) there are no proceedings that are pending, or to the
knowledge of the Wendy’s Parties, threatened, against any of the Wendy’s Parties
or any of their respective subsidiaries under any laws, regulations, ordinances,
rules, orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation,
treatment, discharge, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”) in which a
governmental authority is also a party, (ii) the Wendy’s Parties and their
respective subsidiaries are not aware of any issues regarding compliance with
Environmental Laws or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes,

 

15



--------------------------------------------------------------------------------

pollutants or contaminants, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of any of
the Wendy’s Parties and their subsidiaries, and (iii) none of the Wendy’s
Parties and their respective subsidiaries anticipates material capital
expenditures relating to Environmental Laws.

(ss)    Each of the Wendy’s Parties and each of their respective subsidiaries
has filed all federal, state, local and foreign tax returns required to be filed
through the date hereof, subject to permitted extensions, and has paid or caused
to be paid all taxes due pursuant to said returns, except (i) for such taxes as
are being contested in good faith and by appropriate proceedings and (ii) as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. No tax deficiency has been determined adversely to the
Wendy’s Parties or any of their respective subsidiaries, nor does any Wendy’s
Party have any knowledge of any tax deficiencies that have been, or could
reasonably be expected to be asserted against the Wendy’s Parties or any of
their respective subsidiaries, that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(tt)    Except where a failure to comply with any of the following would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (i) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)), other than a “multiemployer plan” within the meaning of
Section 4001(c)(3) of ERISA, for which the Wendy’s Parties or any member of its
“Controlled Group” (defined as any organization that is a member of a controlled
group of corporations within the meaning of Section 414 of the Internal Revenue
Code of 1986, as amended (the “Code”)) would have any liability (each a “Plan”)
has been maintained in compliance with its terms and with the requirements of
all applicable statutes, rules and regulations including ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) with respect to each Plan subject to Title IV of ERISA (A) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur, (B) no “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, has occurred or is reasonably expected to occur, (C) the fair market
value of the assets under each Plan exceeds the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan), and (D) none of the Wendy’s Parties nor any member of their Controlled
Group has incurred, or reasonably expects to incur, any liability under Title IV
of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guaranty Corporation in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan,” within the meaning of
Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

(uu)    Other than any restrictions under applicable law, no Guarantor is
currently prohibited, directly or indirectly, from paying any dividends to its
parent or to the Master Issuer, from making any other distribution on such
Guarantor’s capital stock, limited liability company or other ownership
interests, as applicable, from repaying to its parent or the Master Issuer any
loans or advances to such Guarantor from its parent or the Master Issuer or from
transferring any of such Guarantor’s property or assets to its parent or the
Master Issuer, or any other subsidiary of its parent or the Master Issuer.

 

16



--------------------------------------------------------------------------------

(vv)    None of the Wendy’s Parties nor any of their respective subsidiaries is,
and after giving effect to the offer and sale of the Offered Notes and the
application of the proceeds therefrom as described under “Use of Proceeds” in
each of the Pricing Disclosure Package and the Final Offering Memorandum will
be, an “investment company” as defined in Section 3(a)(1) of the Investment
Company Act of 1940, as amended (the “1940 Act”) or a company “controlled” by an
“investment company” within the meaning of the 1940 Act, and the rules and
regulations of the Commission thereunder. The Master Issuer does not constitute
a “covered fund” for purposes of the Volcker Rule promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act. None of the Series
2019-1 Notes is an “asset-backed security” within the meaning of
Section 3(a)(79) of the 1934 Act, and as a result Regulation RR, 17 C. F. R §
246.1 et seq. (the Risk Retention Rules) do not apply to the issuance and sale
of the Series 2019-1 Notes.

(ww)    The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Final Offering Memorandum
are based on or derived from sources that the Wendy’s Parties believe to be
reliable in all material respects.

(xx)    Immediately after the consummation of the transactions contemplated by
this Agreement, each of the Wendy’s Parties will be Solvent. As used in this
Agreement, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of such relevant entity are not less than the total amount required
to pay the liabilities of such relevant entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured, (ii) the relevant entity is able to pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) assuming the completion of the
transactions contemplated by the Related Documents, the relevant entity is not
incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature, (iv) the relevant entity is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged, and (v) the relevant entity is not otherwise insolvent under the
standards set forth in any U.S. or non-U.S. federal, state or local statute, law
or ordinance, or any judgment, decree, rule, regulation, order or injunction. In
computing the amount of such contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount that, in the light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

(yy)    None of the Wendy’s Parties nor any of their respective subsidiaries is
a party to any contract, agreement or understanding with any person (other than
this Agreement) that could give rise to a valid claim against any of them or the
Initial Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Offered Notes.

 

17



--------------------------------------------------------------------------------

(zz)    None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Offered Notes),
will violate or result in a violation of Section 7 of the 1934 Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

(aaa)    None of the Wendy’s Parties nor any of their respective affiliates have
taken, directly or indirectly, any action designed to or that has constituted or
that could reasonably be expected to cause or result in the stabilization
(within the meaning of Regulation M promulgated by the Securities and Exchange
Commission) or manipulation (within the meaning of Section 9 of the 1934 Act) of
the price of any security of the Master Issuer or any Guarantor in connection
with the offering of the Offered Notes.

(bbb)    The Wendy’s Parties and their respective affiliates have not taken,
directly or indirectly, any action or omitted to take any action (such as
issuing any press release relating to any Offered Notes without an appropriate
legend) which may result in the loss by any of the Initial Purchasers of the
ability to rely on any stabilization safe harbor provided by (i) Article 5 of
the Market Abuse Regulation (596/2014/EU) or (ii) the UK Financial Conduct
Authority (the “FCA”) under s.137Q of the Financial Services and Markets Act of
2000 (the “FSMA”).

(ccc)    None of the Wendy’s Parties nor any of their respective subsidiaries is
in violation of or has received notice of any violation with respect to any
federal or state law relating to discrimination in the hiring, promotion or pay
of employees, nor any applicable federal or state wage and hour laws, nor any
state law precluding the denial of credit due to the neighborhood in which a
property is situated, the violation of any of which could reasonably be expected
to have a Material Adverse Effect.

(ddd)    None of the Wendy’s Parties nor any of their respective subsidiaries,
nor to the knowledge of the relevant entity, any director, officer, manager,
member, agent, employee or affiliate, has (i) made any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic governmental
official, “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”) or employee; (iii) violated or is in violation of any provision of
the FCPA, the Bribery Act of 2010 of the United Kingdom or any applicable
non-U.S. anti-bribery statute or regulation; (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment; or (v) received
notice of any investigation, proceeding or inquiry by any governmental agency,
authority or body regarding any of the matters in clauses (i)-(iv) above; and
the Wendy’s Parties and their respective subsidiaries and, to the knowledge of
such relevant entity, the relevant entity’s affiliates, have conducted their
respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

18



--------------------------------------------------------------------------------

(eee)    The operations of the Wendy’s Parties and each of their respective
subsidiaries are and have been conducted at all times in material compliance
with applicable financial record-keeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions where the Wendy’s Parties and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any Wendy’s Party or any of their
respective subsidiaries with respect to the Money Laundering Laws is pending or,
to the knowledge of such relevant entity, threatened.

(fff)    None of the Wendy’s Parties nor any of their respective subsidiaries
nor, to the knowledge of such relevant entity, any director, officer, agent,
employee, affiliate or other person acting on behalf of such relevant entity is
currently the subject or, to the knowledge of such relevant entity, target of
any sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor is such relevant
entity located, organized or resident in a country or territory that is the
subject of Sanctions (including at the time of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria), and the Wendy’s Parties and their respective
subsidiaries will not directly or indirectly use the proceeds of the offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of or business with any person, or in any country or territory,
that currently is the subject or target of any Sanctions or in any other manner
that would reasonably be expected to result in a violation by any person
(including any person participating in the transaction whether as underwriter,
advisor, investor or otherwise) of Sanctions.

(ggg)    There are no transfer taxes or other similar fees or charges under
Federal law or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance and sale by the Master Issuer and the Guarantors of
the Offered Notes.

(hhh)    None of the Wendy’s Parties nor, to the knowledge of the Wendy’s
Parties, any of their respective affiliates or representatives, have
participated in a plan or scheme to evade the registration requirements of the
1933 Act through the sale of the Offered Notes pursuant to Regulation S.

(iii)    None of the Wendy’s Parties (i) party to any of the Related Documents
is in breach of any of the Related Documents as of the date hereof and (ii) has
any knowledge that any other party to a material contract with a Securitization
Entity is in default under such material contract, except, in each case, as
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

(jjj)    The Manager has provided (i) a 17g-5 Representation to the Rating
Agency (as defined below); (ii) an executed copy of the 17g-5 Representation
delivered to the Rating Agency (as defined below) has been delivered to the
Representatives; and (iii) each of the Wendy’s Parties has complied in all
material respects with each 17g-5 Representation. For purposes of this
Agreement, “17g-5 Representation” means a written representation provided to the
Rating Agency, which satisfies the requirements of Rule 17g-5(a)(3)(iii) of
under the 1934 Act.

 

19



--------------------------------------------------------------------------------

(kkk)    All of the issued and outstanding limited liability company interests
of Oldemark LLC are owned by the Manager, and all such limited liability company
interests are duly authorized and validly issued, fully paid and non-assessable
and owned of record by the Manager, free and clear of all Liens.

(lll)    All of the issued and outstanding limited liability company interests
of the Holding Company Guarantor are owned by Oldemark LLC, and all such limited
liability company interests are duly authorized and validly issued, fully paid
and non-assessable and owned of record by Oldemark LLC, free and clear of all
Liens.

(mmm)    All of the issued and outstanding limited liability company interests
of the Master Issuer are owned by the Holding Company Guarantor, and all such
limited liability company interests are duly authorized and validly issued,
fully paid and non-assessable and owned of record by the Holding Company
Guarantor, free and clear of all Liens.

(nnn)    All of the issued and outstanding limited liability company interests
of the Franchise Holder and Wendy’s Properties are owned by the Master Issuer,
and all such limited liability company interests are duly authorized and validly
issued, fully paid and non-assessable and owned of record by the Master Issuer,
free and clear of all Liens.

Any certificate signed by any officer of any Wendy’s Party and delivered to the
Representatives or counsel for the Representatives or any Wendy’s Party in
connection with the offering of the Offered Notes shall be deemed a
representation and warranty by such Wendy’s Party, as to matters covered
thereby, to the Initial Purchasers, and not a representation or warranty by the
individual (other than in his or her official capacity).

3.    Purchase of the Offered Notes by the Initial Purchasers; Agreements to
Sell, Purchase and Resell.(a)

(a)    On the basis of the representations, warranties, covenants and agreements
herein contained, and subject to the terms and conditions herein set forth, the
Master Issuer agrees to sell to each Initial Purchaser and each Initial
Purchaser, severally and not jointly, agrees to purchase from the Master Issuer,
at a purchase price as agreed among the Master Issuer and the Representatives
and the Initial Purchasers, the principal amount of Offered Notes set forth
opposite their respective names on Schedule I hereto.

(b)    Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to the Wendy’s Parties that it will offer the Offered
Notes for sale upon the terms and conditions set forth in this Agreement, the
Pricing Disclosure Package and the Final Offering Memorandum. Each of the
Initial Purchasers, severally and not jointly, hereby represents and warrants
to, and agrees with, the Wendy’s Parties, on the basis of the representations,
warranties and agreements of the Master Issuer, the Parent Companies and the
Guarantors, that such Initial Purchaser: (i) is a sophisticated investor with
such knowledge and experience in financial and business matters as are necessary
in order to evaluate the merits and risks of an investment in the

 

20



--------------------------------------------------------------------------------

Offered Notes; (ii) is purchasing the Offered Notes pursuant to a private sale
exempt from registration under the 1933 Act; (iii) in connection with the Exempt
Resales, will solicit offers to buy the Offered Notes only from, and will offer
to sell the Offered Notes only to, the Eligible Purchasers in accordance with
this Agreement and on the terms contemplated by the Pricing Disclosure Package
and the Final Offering Memorandum; and (iv) will not offer or sell the Notes,
nor has it offered or sold the Notes by, or otherwise engaged in, any General
Solicitation and will not engage in any directed selling efforts within the
meaning of Rule 902 under the 1933 Act, in connection with the offering of the
Offered Notes. The Initial Purchasers have advised the Master Issuer that they
will offer the Offered Notes to Eligible Purchasers at an initial price as set
forth in Schedule II hereof, plus accrued interest, if any, from the date of
issuance of the Offered Notes. Such price may be changed by the Initial
Purchasers at any time without notice.

(c)    Each Initial Purchaser, severally and not jointly, represents and
warrants to the Wendy’s Parties that:

(i)    It has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Offered Notes in,
from or otherwise involving the United Kingdom, and it has only communicated or
caused to be communicated and it will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the FSMA) received by it in connection with
the issue or sale of any Offered Notes, in circumstances in which Section 21(1)
of the FSMA does not apply to the Master Issuer; and

(ii)    In relation to each member state of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”) each
Initial Purchaser represents and agrees that with effect from and including the
date on which the Prospectus Directive is implemented in that Relevant Member
State (the “Relevant Implementation Date”) it has not made and will not make an
offer of Notes to the public in that Relevant Member State except that it may,
with effect from and including the Relevant Implementation Date, make an offer
of the Notes to the public in that Relevant Member State at any time:

 

  (A)

to any legal entity which is a “qualified investor” as defined in the Prospectus
Directive;

 

  (B)

to fewer than 150 natural or legal persons (other than qualified investors as
defined in the Prospectus Directive), as permitted under the Prospectus
Directive, subject to obtaining the prior consent of the relevant dealer or
dealers nominated by the Master Issuer for any such offer; or

 

  (C)

in any other circumstances falling within Article 3(2) of the Prospectus
Directive provided that no such offer of Notes shall require the publication by
the Master Issuer or any other entity of a prospectus pursuant to Article 3 of
the Prospectus Directive;

 

21



--------------------------------------------------------------------------------

For the purposes of this Section 3(c), the expression an “offer of the notes to
the public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe for the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and “Prospectus Directive” means Directive 2003/71/EC (as amended,
including by Directive 2010/73/EU and includes any relevant implementing measure
in each Relevant Member State).

(iii)    Each Initial Purchaser represents and agrees that it has not offered,
sold or otherwise made available and will not offer, sell or otherwise make
available any Notes to any retail investor in the European Economic Area (the
“EEA”). For the purposes of this provision:

 

  (A)

the expression “retail investor” means a person who is one (or more) of the
following:

 

  1)

a retail client as defined in point (11) of Article 4(1) of MiFID II; or

 

  2)

a customer within the meaning of Directive 2016/97/EU, where that customer would
not qualify as a professional client as defined in point (10) of Article 4(1) of
MiFID II; or

 

  3)

not a qualified investor as defined in the Prospectus Directive; and

 

  (B)

the expression “offer” includes the communication in any form and by any means
of sufficient information on the terms of the offer and the Notes to be offered
so as to enable an investor to decide to purchase or subscribe the Notes and
“MiFID II” means collectively EU Directive 2014/65/EU and EU Regulation
600/2014/EU on Markets in Financial Instruments (in each case, as amended).

(d)    The Initial Purchasers have not and, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Offered
Notes, will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Offered Notes other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Final
Offering Memorandum and the documents listed on Schedule III hereto, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the 1933 Act) or (y) “issuer information” that
was included (including through incorporation by reference) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Final Offering
Memorandum or the documents listed on Schedule III hereto or (iii) any written
communication prepared by such Initial Purchaser and approved by the Master
Issuer (or the Manager on its behalf) in writing.

 

22



--------------------------------------------------------------------------------

(e)    Each Initial Purchaser hereby acknowledges that upon original issuance
thereof, and until such time as the same is no longer required under the
applicable requirements of the 1933 Act, the Offered Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Transfer Restrictions” section
of the Pricing Disclosure Package and Offering Memorandum (along with such other
legends as the Master Issuer and their counsel deem necessary).

Each of the Initial Purchasers understands that the Master Issuer and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 7(d) and 7(j) hereof, counsel to the Master Issuer and counsel to the
Initial Purchasers, will assume the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

4.    Delivery of the Offered Notes and Payment Therefor. Delivery to the
Initial Purchasers of and payment for the Offered Notes shall be made at the
office of Ropes & Gray LLP, at 10:00 A.M., New York City time, on June 26, 2019
(the “Closing Date”). The place of closing for the Offered Notes and the Closing
Date may be varied by agreement between the Initial Purchasers and the Master
Issuer.

The Offered Notes will be delivered to the respective accounts of the
Representatives, or the Trustee as custodian for The Depository Trust Company
(“DTC”), against payment by or on behalf of the Representatives of the purchase
price therefor by wire transfer in immediately available funds, by causing DTC
to credit the Offered Notes to the respective accounts of the Representatives at
DTC. The Offered Notes will be evidenced by one or more global securities with
respect to each series in definitive form and will be registered in the name of
Cede & Co. as nominee of DTC. The Offered Notes to be delivered to the
Representatives shall be made available to the Initial Purchasers in New York
City for inspection and packaging not later than 10:00 A.M., New York City time,
on the Business Day next preceding the Closing Date.

5.    Agreements of the Wendy’s Parties. The Wendy’s Parties, jointly and
severally, agree with each of the Initial Purchasers as follows:

(a)    The Wendy’s Parties will furnish to the Initial Purchasers, without
charge, (i) as soon as practicable after the Applicable Time, such number of
copies of the Preliminary Offering Memorandum as may then be amended or
supplemented as the Initial Purchasers may reasonably request and (ii) within
one Business Day of the date of the Final Offering Memorandum, such number of
copies of the Final Offering Memorandum as may then be amended or supplemented
as the Initial Purchasers may reasonably request; provided that such obligation
may be satisfied by delivery of the Preliminary Offering Memorandum or the Final
Offering Memorandum, as applicable, and any such amendments and supplements by
electronic means, including by e-mail delivery of a PDF file.

 

23



--------------------------------------------------------------------------------

(b)    The Wendy’s Parties shall provide to the Initial Purchasers, without
charge, during the period from the date of this Agreement until the earlier of
(i) 180 days from the date of this Agreement and (ii) such date as of which all
of the Offered Notes shall have been sold by the Initial Purchasers (such
period, the “Offering Period”), as many copies of the Final Offering Memorandum
and any supplements and amendments thereto, as the Initial Purchasers may
reasonably request, provided that such obligation may be satisfied by delivery
of the Final Offering Memorandum and any such amendments and supplements by
electronic means, including by e-mail delivery of a PDF file.

(c)    The Wendy’s Parties will prepare the Final Offering Memorandum in a form
approved by the Representatives and will not make any amendment or supplement to
the Pricing Disclosure Package or to the Final Offering Memorandum of which the
Representatives shall not previously have been advised or to which they shall
reasonably object in a timely manner after being so advised.

(d)    The Wendy’s Parties will (i) advise the Representatives promptly of
(x) any Commission order preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Final Offering
Memorandum or (y) any suspension of the qualification of the Offered Notes for
offering or sale in any jurisdiction and of the initiation or threatening of any
proceeding for any such purpose, and (ii) use best efforts to prevent the
issuance of any such order preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Final Offering
Memorandum or suspending any such qualification and, if any such suspension is
issued, to obtain the lifting thereof at the earliest possible time.

(e)    Each of the Wendy’s Parties consents to the use of the Pricing Disclosure
Package and the Final Offering Memorandum in accordance with the securities or
Blue Sky laws of the jurisdictions in which the Offered Notes are offered by the
Initial Purchasers and by all dealers to whom Offered Notes may be sold, in
connection with the offering and sale of the Offered Notes; provided that in
connection therewith, none of the Wendy’s Parties shall be required to
(i) qualify as a foreign corporation or limited liability company in any
jurisdiction in which it would not otherwise be required to so qualify,
(ii) file a general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any jurisdiction in which it would not
otherwise be subject.

(f)    If, at any time prior to the end of the Offering Period, any event occurs
or information becomes known that, in the judgment of any Wendy’s Party or in
the reasonable opinion of counsel for the Representatives, should be set forth
in the Pricing Disclosure Package or the Final Offering Memorandum so that the
Pricing Disclosure Package or the Final Offering Memorandum, as then amended or
supplemented, does not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary to supplement or amend the Pricing Disclosure Package or the Final
Offering Memorandum in order to comply with any law, the Wendy’s Parties will
promptly prepare an appropriate supplement or amendment thereto, and will
expeditiously furnish to the Initial Purchasers a reasonable number of copies
thereof.

 

24



--------------------------------------------------------------------------------

(g)    Promptly from time to time, the Wendy’s Parties shall take such action as
the Representatives may reasonably request to qualify the Offered Notes for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Representatives may request, to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Offered Notes and to
arrange for the determination of the eligibility for investment of the Offered
Notes under the laws of such jurisdictions as the Representatives may reasonably
request; provided that in connection therewith, none of the Wendy’s Parties
shall be required to (i) qualify as a foreign corporation, limited liability
company or limited partnership in any jurisdiction in which it would not
otherwise be required to so qualify, (ii) file a general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject.

(h)    For a period commencing on the date hereof and ending on the 90th day
after the date of the Final Offering Memorandum, the Securitization Entities
agree not to, directly or indirectly, (i) offer for sale, sell, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
would be expected to, result in the disposition by any person at any time in the
future of) any debt securities of any Securitization Entity substantially
similar to the Offered Notes (“Similar Debt Securities”) or securities
convertible into or exchangeable for Similar Debt Securities, sell or grant
options, rights or warrants with respect to Similar Debt Securities or
securities convertible into or exchangeable for Similar Debt Securities,
(ii) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Similar Debt Securities whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Similar Debt Securities or
other securities, in cash or otherwise, (iii) file or cause to be filed a
registration statement, including any amendments, with respect to the
registration of Similar Debt Securities or securities convertible, exercisable
or exchangeable into Similar Debt Securities or (iv) publicly announce an
offering of any Similar Debt Securities or securities convertible or
exchangeable into Similar Debt Securities, in each case without the prior
written consent of each Representative; provided, that this Section 5(h) shall
not apply to any loans made from time to time pursuant to the Class A-1 Note
Purchase Agreement, to be dated on or around June 26, 2019, by and among the
Securitization Entities, the Manager, certain Conduit Investors, certain
Financial Institutions, certain Funding Agents, Coöperatieve Rabobank U.A., New
York Branch, as L/C Provider and Swingline Lender and Administrative Agent.

(i)    So long as any of the Offered Notes are outstanding, the Wendy’s Parties
will furnish at their expense to the Representatives, and, upon request, to
holders of the Offered Notes that agree to certain confidentiality obligations
and prospective purchasers of the Offered Notes, the information required by
Rule 144A(d)(4) under the 1933 Act (if any).

(j)    The Master Issuer will apply the net proceeds from the sale of the
Offered Notes to be sold by the Master Issuer hereunder substantially in
accordance with the description set forth in the Pricing Disclosure Package and
the Final Offering Memorandum under the caption “Use of Proceeds.”

(k)    The Wendy’s Parties and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably could be expected to cause the stabilization or manipulation of the
price of any security of Wendy’s Parties in connection with the offering of the
Offered Notes.

 

25



--------------------------------------------------------------------------------

(l)    Each Wendy’s Party will not, and will not permit any of its respective
affiliates (as defined in Rule 144) to, resell any of the Offered Notes that
have been acquired by any of them, except for Offered Notes purchased by any of
the Wendy’s Parties or any of their respective affiliates and resold in a
transaction registered under the 1933 Act or in accordance with Rule 144 or
other applicable exemption under the 1933 Act.

(m)    The Wendy’s Parties will use their best efforts to permit the Offered
Notes to be eligible for clearance and settlement in the United States through
DTC and in Europe through Euroclear Bank, S.A./N.V., or Clearstream Banking,
société anonyme.

(n)    The Wendy’s Parties agree not to sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in the 1933
Act) that would be integrated with the sale of the Offered Notes in a manner
that would require the registration under the 1933 Act of the sale to the
Initial Purchasers or the Eligible Purchasers of the Offered Notes. The Wendy’s
Parties will take reasonable precautions designed to ensure that any offer or
sale, direct or indirect, in the United States or to any U.S. person (as defined
in Rule 902 under the 1933 Act), of any Offered Notes is made under restrictions
and other circumstances reasonably designed not to affect the status of the
offer and sale of the Offered Notes in the United States and to U.S. persons
contemplated by this Agreement as transactions exempt from the registration
provisions of the 1933 Act, including any sales pursuant to Rule 144A under, or
Regulations D or S of, the 1933 Act.

(o)    The Master Issuer and the Guarantors agree to comply with all agreements
set forth in the representation letters of the Master Issuer and the Guarantors
to DTC relating to the approval of the Offered Notes by DTC for “book entry”
transfer.

(p)    The Wendy’s Parties will do and perform all things required to be done
and performed under this Agreement by them prior to the Closing Date in order to
satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Offered Notes.

(q)    During the Offering Period, the Wendy’s Parties will not solicit any
offer to buy from or offer to sell to any person any Offered Notes except
through the Representatives. To the extent that the Offering Period continues
beyond the Closing Date, each Representative will provide the Master Issuer and
the Manager written notice of the conclusion of the Offering Period.

(r)    The Wendy’s Parties (i) have completed on or prior to the Closing Date
all filings and other similar actions required in connection with the creation
and perfection of security interests in the Collateral as and to the extent
required by the Indenture, the Offered Notes, the Guarantees and the other
Related Documents and (ii) shall complete all filings and other similar actions
required in the future in connection with the creation and perfection or
maintenance of security interests in the Collateral as and to the extent
required by the Indenture, the Offered Notes, the Guarantees and the other
Related Documents.

 

26



--------------------------------------------------------------------------------

(s)    The Wendy’s Parties, any of their respective affiliates or
representatives (other than the Initial Purchasers, their affiliates and
representatives, as to whom the Wendy’s Parties make no covenant) will not
engage in any General Solicitation in connection with the offer and sale of the
Offered Notes.

(t)    The Wendy’s Parties will take such steps as shall be necessary to ensure
that no such Wendy’s Party becomes required to register as an “investment
company” within the meaning of such term under the 1940 Act.

(u)    No Wendy’s Party will take any action which would result in the loss by
any Initial Purchaser of the ability to rely on any stabilization safe harbor
provided by (i) Article 5 of the Market Abuse Regulation (596/2014/EU) or
(ii) the FCA under s.137Q FSM. Each Wendy’s Party hereby authorizes the Initial
Purchasers to make such public disclosure of information relating to
stabilization as is required by applicable law, regulation and guidance.

(v)    To the extent that the ratings to be provided with respect to the Offered
Notes as set forth in the Pricing Disclosure Package by S&P Global Ratings (the
“Rating Agency”) are conditional upon the furnishing of documents or the taking
of any other actions by Wendy’s Parties or any of their respective affiliates,
the Wendy’s Parties and any of their respective affiliates agree to furnish such
documents and take any such other action that is reasonably requested by the
Rating Agency.

(w)    The Manager shall comply, and shall cause the Master Issuer to comply, in
all material respects with Rule 17g-5 under the 1934 Act and the 17g-5
Representation.

6.    Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Wendy’s Parties, jointly
and severally, agree, to pay all reasonable expenses, costs, fees and taxes
incident to and in connection with: (a) the preparation, printing and
distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum (including, without limitation,
financial statements and exhibits and one or more versions of the Preliminary
Offering Memorandum and the Final Offering Memorandum, if requested, for
distribution in Canada, including in the form of a Canadian “wrapper” (including
related reasonable fees and expenses of Canadian counsel to the Initial
Purchasers)) and all amendments and supplements thereto (including the fees,
disbursements and expenses of the Wendy’s Parties’ accountants, experts and
counsel); (b) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
the Offered Notes, the Guarantees and the other Related Documents, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales; (c) the issuance and delivery by the Master Issuer of the Offered Notes
and by the Guarantors of the Guarantees and any taxes payable in connection
therewith; (d) the qualification of the Offered Notes for offer and sale under
the securities or Blue Sky laws of the several states and any foreign
jurisdictions as the Representatives may designate (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification); (e) the furnishing of
such copies of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum,

 

27



--------------------------------------------------------------------------------

and all amendments and supplements thereto, as may be reasonably requested for
use in connection with the Exempt Resales; (f) the preparation of certificates
for the Offered Notes (including, without limitation, printing and engraving
thereof); (g) the fees and expenses of the accountants and other experts
incurred in connection with the delivery of the comfort letters and “agreed upon
procedures” letters to the Representatives pursuant to the terms of this
Agreement; (h) the reasonable fees, disbursements and expenses of outside legal
counsel to the Representatives, the fees of outside accountants, the costs of
any diligence service, and the fees of any other third party service provider or
advisor retained by the Representatives with the prior approval of the Master
Issuer (not to be unreasonably withheld); (i) the custody of the Offered Notes
and the approval of the Offered Notes by DTC for “book-entry” transfer
(including reasonable fees and expenses of counsel for the Initial Purchaser);
(j) the rating of the Offered Notes; (k) the obligations of the Trustee, the
Servicer, any agent of the Trustee or the Servicer and the counsel for the
Trustee or the Servicer in connection with the Indenture, the Offered Notes or
the other Related Documents; (l) the performance by the Wendy’s Parties of their
other obligations under this Agreement and under the other Related Documents
which are not otherwise specifically provided for in this Section 6; (m) all
travel expenses (including expenses related to chartered aircraft) of the
Representatives and Wendy’s Parties’ officers and employees and any other
expenses of each of the Representatives, the Wendy’s Parties in connection with
attending or hosting meetings with prospective purchasers of the Offered Notes,
and expenses associated with any “road show” presentation to potential investors
(including any electronic “road show” presentations); (n) compliance with
Rule 17g-5 under the 1934 Act; and (o) all sales, use and other taxes (other
than income taxes) related to the transactions contemplated by this Agreement,
the Indenture, the Offered Notes or the other Related Documents; provided that
the aggregate amount of reasonable legal fees and expenses of the Initial
Purchasers’ legal counsel reimbursable by the Master Issuer will not exceed the
amounts set forth in (1) the engagement letter between Parent and Guggenheim
Securities, LLC and (2) the engagement letter between Parent and Citigroup
Global Markets Inc.

7.    Conditions to the Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Wendy’s Parties contained herein, to the performance by the
Wendy’s Parties and each of their respective obligations hereunder, and to each
of the following additional terms and conditions:

(a)    The Final Offering Memorandum (and any amendments or supplements thereto)
shall have been printed and copies distributed to the Initial Purchasers as
promptly as practicable on or following the date of this Agreement or at such
other date and time as to which the Initial Purchasers may agree.

(b)    Each Representative shall not have discovered and disclosed to the
Wendy’s Parties on or prior to the Closing Date that the Pricing Disclosure
Package or the Final Offering Memorandum, any document listed on Schedule III
hereto or any amendment or supplement to any of the foregoing, contains an
untrue statement of a fact which, in the opinion of such Representative, is
material or omits to state a fact which, in the opinion of such Representative,
is material and is necessary in order to make the statements therein, in the
light of the circumstances then prevailing, not misleading.

 

28



--------------------------------------------------------------------------------

(c)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Offered Notes, the
Indenture, the other Related Documents, the Pricing Disclosure Package and the
Final Offering Memorandum, and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Representatives, and
the Wendy’s Parties shall have furnished to such counsel all documents and
information that they may reasonably request to enable them to pass upon such
matters.

(d)    Ropes & Gray LLP shall have furnished to the Representatives its written
opinion and negative assurance letter with respect to the Pricing Disclosure
Package and the Final Offering Memorandum, as counsel to the Wendy’s Parties
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Representatives and their counsel,
which opinion shall include the relevant opinions set forth on Exhibit 2-A
hereto.

(e)    Kaufmann Gildin & Robbins LLP shall have furnished to the Representatives
its written opinion, as franchise counsel to the Wendy’s Parties, addressed to
the Initial Purchasers and dated the Closing Date, in form and substance
reasonably satisfactory to the Representatives and their counsel, which opinion
shall include the relevant opinions set forth on Exhibit 2-B hereto.

(f)    Dentons US LLP shall have furnished to the Representatives its written
opinion, as counsel to the Trustee, addressed to the Initial Purchasers and
dated as of the Closing Date, in form and substance reasonably satisfactory to
the Representatives and their counsel, which opinion shall include the relevant
opinions set forth on Exhibit 2-C hereto.

(g)    The Representatives shall have received an opinion and negative assurance
letter of Andrascik & Tita LLC, counsel to the Servicer, dated the Closing Date
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives and their counsel, which opinion
shall include the relevant opinions set forth on Exhibit 2-D hereto.

(h)    The Representatives shall have received an opinion of in-house counsel to
the Back-Up Manager, dated as of the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representatives
and their counsel, which opinion shall include the relevant opinions set forth
on Exhibit 2-E hereto.

(i)     The Representatives shall have received an opinion from Richards,
Layton & Finger, PA, Delaware counsel, Vorys, Sater, Seymour and Pease LLP, Ohio
counsel, Hunton & Williams LLP, Florida counsel, Holland & Hart LLP, Colorado
counsel and Cassels Brock & Blackwell LLP, Canadian counsel to the Wendy’s
Parties, dated as of the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representatives and their
counsel, which opinion shall include the relevant opinions set forth on
Exhibit 2-F hereto.

 

29



--------------------------------------------------------------------------------

(j)    The Representatives shall have received from White & Case LLP, counsel
for the Initial Purchasers, such opinions and negative assurance letter, dated
as of the Closing Date, with respect to the issuance and sale of the Offered
Notes, the Pricing Disclosure Package, the Final Offering Memorandum and other
related matters as the Representatives may reasonably require, and Wendy’s
Parties shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.

(k)    In addition to the other opinions and letters provided for in this
Section 7, the Representatives shall have been provided with any other opinions
that have been addressed to the Rating Agency in connection with the
transactions contemplated herein, and such opinions will be addressed to the
Initial Purchasers.

(l)    At the time of execution of this Agreement, the Representatives shall
have received from Deloitte and Touche LLP, a “comfort letter”, in form and
substance reasonably satisfactory to the Representatives, addressed to the
Initial Purchasers and dated the date hereof (i) confirming that they are
independent public accountants with respect to Parent and its subsidiaries
within the meaning of the 1933 Act and the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

(m)    With respect to the letter of Deloitte and Touche LLP referred to in the
preceding paragraph and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial letter”), Deloitte and Touche LLP
shall have furnished to the Representatives a “bring-down letter” of such
accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that they are independent public accountants with respect to
Parent and its subsidiaries within the meaning of the 1933 Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Final Offering Memorandum, as of a date not more than
three days prior to the date of the Closing Date), the conclusions and findings
of such firm with respect to the financial information and other matters covered
by the initial letter, and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.

(n)    At the time of execution of this Agreement, the Representatives shall
have received from Deloitte and Touche LLP, a “comfort letter”, in form and
substance reasonably satisfactory to the Representatives, addressed to the
Initial Purchasers and dated the date hereof (i) confirming that they are
independent public accountants with respect to the Holding Company Guarantor and
its subsidiaries within the meaning of the 1933 Act and the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board

 

30



--------------------------------------------------------------------------------

and (ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

(o)    With respect to the letter of Deloitte and Touche LLP referred to in the
preceding paragraph and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial letter”), Deloitte and Touche LLP
shall have furnished to the Representatives a “bring-down letter” of such
accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that they are independent public accountants with respect to the
Holding Company Guarantor and its subsidiaries within the meaning of the 1933
Act and the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission, (ii) stating, as of the Closing Date
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in each of
the Pricing Disclosure Package or the Final Offering Memorandum, as of a date
not more than three days prior to the date of the Closing Date), the conclusions
and findings of such firm with respect to the financial information and other
matters covered by the initial letter, and (iii) confirming in all material
respects the conclusions and findings set forth in the initial letter.

(p)    At the time of execution of this Agreement, the Representatives shall
have received from Grant Thornton LLP a letter (the “Initial AUP Letter”), in
form and substance reasonably satisfactory to the Initial Purchasers, addressed
to the Initial Purchasers and dated the date hereof, concerning certain
agreed-upon procedures performed in respect of the information presented in the
Pricing Disclosure Package and the Final Offering Memorandum (including the
Investor Model Runs (as defined in Schedule III hereto)).

(q)    With respect to the Initial AUP Letter referred to in the preceding
paragraph and delivered to the Representatives concurrently with the execution
of this Agreement, Grant Thornton LLP shall have furnished to the
Representatives a “bring-down letter”, addressed to the Initial Purchasers and
dated the Closing Date stating, as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Final Offering Memorandum, as of a date not more than three
(3) days prior to the Closing Date), (i) the conclusions and findings of such
firm with respect to the matters covered by the Initial AUP Letter, and
(ii) confirming in all material respects the conclusions and findings set forth
in the Initial AUP Letter.

(r)    (i) None of the Wendy’s Parties shall have sustained, since the Audit
Date, any material loss or interference with its business or properties from
fire, explosion, flood, earthquake, hurricane, accident or other calamity,
whether or not covered by insurance, or from any labor dispute or any legal or
governmental proceeding, other than as set forth in the Pricing Disclosure
Package and the Final Offering Memorandum (exclusive of any supplement thereto);

 

31



--------------------------------------------------------------------------------

and (ii) subsequent to the dates as of which information is given in the Pricing
Disclosure Package and the Final Offering Memorandum (exclusive of any
supplement thereto), there shall not have been any change in the capital stock
or limited liability company interests, as applicable, or long-term debt of any
of the Wendy’s Parties or any change, or any development involving a change, in
the business, general affairs, condition (financial or otherwise), results of
operations, stockholders’ equity, properties or prospects of the Wendy’s Parties
and their respective subsidiaries, individually or taken as a whole, the effect
of which, in any such case described above, is, in the reasonable judgment of
each Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Offered Notes
on the terms and in the manner contemplated in the Pricing Disclosure Package
and the Final Offering Memorandum.

(s)    Each of Wendy’s Parties shall have furnished or caused to be furnished to
the Representatives dated as of the Closing Date a certificate of Gavin P.
Waugh, Vice President, Treasurer and Enterprise Risk Management of The Wendy’s
Company and Vice President and Treasurer of each of the other Wendy’s Parties,
or other officers reasonably satisfactory to the Representatives, as to such
matters as the Representatives may reasonably request, including, without
limitation, certifications substantially in the form set forth on Schedule IV
(subject to such modifications as reasonably agreed to by the Representatives).

(t)    Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) downgrading of the rating accorded Parent or the Manager’s debt securities
by S&P below “CCC+” or (ii) S&P shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
debt securities of Parent or the Manager on any date on which the S&P rating of
such debt securities is “CCC+” or lower. The Representatives shall have received
a letter from the Rating Agency stating that the Offered Notes have received a
rating of not less than “BBB” and the Rating Agency has provided a Rating Agency
Confirmation with respect to the Series 2015-1 Senior Notes and the Series
2018-1 Senior Notes.

(u)    The Offered Notes shall be eligible for clearance and settlement in the
United States through DTC and in Europe through Euroclear Bank, S.A./N.V., or
Clearstream Banking, société anonyme.

(v)    The Series 2019-1 Supplement and the Amendments (as defined in Section 9
of this Agreement) shall each have been duly executed and delivered by the
Master Issuer and the Trustee, and the Notes shall have been duly executed and
delivered by the Master Issuer and duly authenticated by the Trustee.

(w)    [RESERVED].

(x)    Subsequent to the Applicable Time there shall not have occurred any of
the following: (i) any domestic or international event or act or occurrence has
materially disrupted, or in the opinion of each Representative will in the
immediate future materially disrupt, the market for the securities of any
Wendy’s Party or securities in general; or (ii) trading on the NYSE, or NASDAQ
shall have been suspended or been made subject to material

 

32



--------------------------------------------------------------------------------

limitations, or minimum or maximum prices for trading shall have been fixed, or
maximum ranges for prices for securities shall have been required, on the NYSE,
or NASDAQ or by order of the Commission or any other governmental authority
having jurisdiction; or (iii) a banking moratorium has been declared by any
state or federal authority or any material disruption in commercial banking or
securities settlement or clearance services shall have occurred; or (iv) (A)
there shall have occurred any outbreak or escalation of hostilities or acts of
terrorism involving the United States or there is a declaration of a national
emergency or war by the United States or (B) there shall have been any other
calamity or crisis or any change in political, financial or economic conditions
if the effect of any such event in (A) or (B), in the judgment of each
Representative, makes it impracticable or inadvisable to proceed with the
offering, sale and delivery of the Offered Notes, on the terms and in the manner
contemplated by the Final Offering Memorandum.

(y)    There shall exist at and as of the Closing Date no condition that would
constitute a default (or an event that with notice or the lapse of time, or
both, would constitute a default) under the Indenture or a material breach under
any of the other Related Documents as in effect at the Closing Date (or an event
that with notice or lapse of time, or both, would constitute such a default or
material breach). On the Closing Date, each of the Related Documents shall be in
full force and effect, shall conform in all material respects to the description
thereof contained in the Pricing Disclosure Package and the Final Offering
Memorandum and shall not have been modified.

(z)    Each Parent Company, each Guarantor and the Master Issuer shall have
furnished to the Initial Purchasers a certificate, in form and substance
reasonably satisfactory to the Representatives, dated as of the Closing Date, of
the Chief Financial Officer (or, if such entity has no Chief Financial Officer,
of another Authorized Officer) of such entity that such entity will be Solvent
immediately after the consummation of the transactions contemplated by this
Agreement.

(aa)    None of (i) the issuance and sale of the Offered Notes pursuant to this
Agreement, (ii) the transactions contemplated by the Related Documents or
(iii) the use of the Pricing Disclosure Package or the Final Offering Memorandum
shall be subject to an injunction (temporary or permanent) and no restraining
order or other injunctive order shall have been issued; and there shall not have
been any legal action, order, decree or other administrative proceeding
instituted or (to the knowledge of Wendy’s Parties) overtly threatened against
the Wendy’s Parties or the Initial Purchasers that would reasonably be expected
to adversely impact the issuance of the Offered Notes or the Initial Purchasers’
activities in connection therewith or any other transactions contemplated by the
Related Documents or the Pricing Disclosure Package.

(bb)    The Representatives shall have received evidence reasonably satisfactory
to the Representatives and their counsel, that all UCC-1 financing statements
and assignments and other instruments required to be filed on or prior to the
Initial Closing Date or the Closing Date pursuant to the Related Documents have
been or are being filed.

 

33



--------------------------------------------------------------------------------

(cc)    The Representatives shall have received evidence reasonably satisfactory
to the Representatives and their counsel that all conditions precedent to the
issuance of the Offered Notes that are contained in the Indenture have been
satisfied.

(dd)    The representations and warranties of each of Wendy’s Parties (to the
extent a party thereto) contained in the Related Documents to which each of the
Wendy’s Parties is a party will be true and correct as of the Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct of such earlier date).

(ee)    On or prior to the Closing Date, the Master Issuer shall have furnished
to the Initial Purchasers and the Trustee an executed notice of prepayment of
the Series 2015-1 Class A-2-II Notes.

(ff)    On or prior to the Closing Date, the Parent Companies, the Manager, the
Guarantors and the Master Issuer shall have furnished to the Initial Purchasers
such further certificates and documents as the Representatives may reasonably
request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Representatives.

8.    Indemnification and Contribution.

(a)    Each of the Wendy’s Parties shall, jointly and severally, indemnify and
hold harmless each Initial Purchaser, its affiliates, directors, officers,
employees and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act (each, an
“Initial Purchaser Indemnified Party”), against any and all losses, liabilities,
claims, damages and expenses whatsoever as incurred (including but not limited
to reasonable attorneys’ fees and any and all reasonable and documented expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), joint or several, to
which they or any of them may become subject under the 1933 Act, the 1934 Act or
otherwise, insofar as such losses, liabilities, claims, damages or expenses (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum or in any amendment or supplement thereto (B) in any Blue
Sky application or other document prepared or executed by any of the Wendy’s
Parties (or based upon any written information furnished by any of the Wendy’s
Parties) specifically for the purpose of qualifying any or all of the Offered
Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”) or (C) in any materials or information provided to investors by,
or with the approval of, any of the Wendy’s Parties in connection with the
marketing of the offering of the Offered Notes, including any road show or
investor presentations made to investors by any of the Wendy’s Parties (whether
in person or electronically) and the documents and information listed on
Schedule III hereto (all of the foregoing materials described in this
clause (C), the “Marketing Materials”), (ii) the omission or

 

34



--------------------------------------------------------------------------------

alleged omission to state in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Final Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(iii) any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating in any manner to, the Offered
Notes or the offering contemplated hereby, and that is included as part of or
referred to in any loss, claim, damage, liability or action or expense arising
out of or based upon matters covered by clause (i) or (ii) above, or (iv) the
violation of any securities laws (including without limitation the anti-fraud
provision thereof) of any foreign jurisdiction in which the Offered Notes are
offered; provided, however, that the Wendy’s Parties will not be liable in any
such case to the extent but only to the extent that it is determined in a final
and unappealable judgment by a court of competent jurisdiction that any such
loss, liability, claim, damage or expense arises directly and primarily out of
or is based directly and primarily upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to any of the Wendy’s
Parties by or on behalf of any Initial Purchaser through the Representatives
expressly for use in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Final Offering Memorandum, amendment or supplement thereto, Blue
Sky Application or Marketing Materials (as the case may be). The parties agree
that such information provided by or on behalf of any Initial Purchaser through
either Representative consists solely of the Initial Purchaser Information.

Each of the Wendy’s Parties hereby agrees, jointly and severally, to indemnify
and hold harmless each Initial Purchaser Indemnified Party, against any and all
losses, liabilities, claims, damages and expenses whatsoever as incurred
(including but not limited to reasonable attorneys’ fees and any and all
reasonable and documented expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, any website maintained in compliance with Rule 17g-5 under the 1934
Act by or on behalf of any Wendy’s Party in connection with the marketing of the
offering of the Offered Notes.

Except as otherwise provided in Section 8(c), each of the Wendy’s Parties agrees
that it shall, jointly and severally, reimburse each Indemnified Party promptly
upon demand for any documented legal or other expenses reasonably incurred by
that Initial Purchaser Indemnified Party in connection with investigating or
defending or preparing to defend against any losses, liabilities, claims,
damages or expenses for which indemnity is being provided pursuant to this
Section 8(a) as such expenses are incurred.

The foregoing indemnity agreement will be in addition to any liability which the
Wendy’s Parties may otherwise have, including but not limited to other liability
under this Agreement.

 

35



--------------------------------------------------------------------------------

(b)    Each Initial Purchaser, severally and not jointly, shall indemnify and
hold harmless each Wendy’s Party, each of the officers, directors and employees
of each Wendy’s Party, and each other person, if any, who controls such Wendy’s
Party within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934
Act (each a “Wendy’s Indemnified Party”), against any losses, liabilities,
claims, damages and expenses whatsoever as incurred (including but not limited
to reasonable attorneys’ fees and any and all reasonable and documented expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), joint or several, to
which they or any of them may become subject under the 1933 Act, the 1934 Act or
otherwise, insofar as such losses, liabilities, claims, damages or expenses (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum or in any amendment or supplement thereto, (B) in any Blue
Sky Application or (C) in any Marketing Materials, or (ii) the omission or
alleged omission to state in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Final Offering Memorandum, or in any amendment or
supplement thereto, in any Blue Sky Application or in any Marketing Materials
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, but in
each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to any of the Wendy’s Parties by
or on behalf of any Initial Purchaser through either Representative expressly
for use in the Preliminary Offering Memorandum, the Pricing Disclosure Package,
the Final Offering Memorandum, amendment or supplement thereto, Blue Sky
Application or Marketing Materials (as the case may be, which information is
limited to the Initial Purchaser Information, provided, however, that in no case
shall any Initial Purchaser be liable or responsible for any amount in excess of
the discount applicable to the Offered Notes to be purchased by such Initial
Purchaser under this Agreement).

The foregoing indemnity agreement will be in addition to any liability which the
Initial Purchasers may otherwise have, including but not limited to other
liability under this Agreement.

(c)    Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of any claims or the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the claim or the commencement
thereof (but the failure so to notify an indemnifying party shall not relieve
the indemnifying party from any liability which it may have under this Section 8
to the extent that it is not materially prejudiced due to the forfeiture of
substantive rights or defenses as a result thereof or otherwise has notice of
any such action, and in any event shall not relieve it from any liability that
such indemnifying party may have otherwise than on account of the indemnity
agreement hereunder). In case any such claim or action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate, at its own
expense in the defense of such action, and to the extent it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, that
counsel to the

 

36



--------------------------------------------------------------------------------

indemnifying party shall not (except with the written consent of the indemnified
party) also be counsel to the indemnified party. Notwithstanding the foregoing,
the indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by one of the indemnifying
parties in connection with the defense of such action, (ii) the indemnifying
parties shall not have employed counsel reasonably satisfactory to such
indemnified party to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, (iii) such
indemnified party or parties shall have reasonably concluded, based on advice of
counsel, that there may be legal defenses available to it or them which are
different from or additional to those available to the indemnifying parties, or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both sets of parties by the same counsel would present a conflict due to
actual or potential differing interests between them, in any of which events
(i) through (iv) such fees and expenses shall be borne by the indemnifying
parties (and the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties); provided,
however, that in no event will the indemnifying parties be liable for the fees
and expenses of more than one counsel for the indemnified parties (together with
any local counsel in any applicable jurisdiction). No indemnifying party shall,
without the prior written consent of the indemnified parties, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened claim, investigation, action or proceeding in
respect of which indemnity or contribution may be or could have been sought by
an indemnified party under this Section 8 (whether or not the indemnified party
is an actual or potential party thereto), unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such claim, investigation, action or proceeding and
(ii) does not include a statement as to or an admission of fault, culpability or
any failure to act, by or on behalf of the indemnified party. No indemnifying
party shall be liable for any settlement or compromise of, or consent to the
entry of judgment with respect to, any such action or claim effected without its
consent.

(d)    In order to provide for contribution in circumstances in which the
indemnification provided for in Section 8(a) through (c) is for any reason held
to be unavailable from any indemnifying party or is insufficient to hold
harmless a party indemnified thereunder, the Wendy’s Parties and the Initial
Purchasers shall contribute to the aggregate losses, claims, damages,
liabilities and expenses of the nature contemplated by such indemnification
provision (including any reasonable and documented investigation, legal and
other expenses incurred in connection with, and any amount paid in settlement
of, any action, suit or proceeding or any claims asserted), but after deducting
in the case of losses, claims, damages, liabilities and expenses suffered by the
Wendy’s Parties, any contribution received by the Wendy’s Parties from persons,
other than the Initial Purchasers, who may also be liable for contribution,
including their directors, officers, employees and persons who control the
Wendy’s Parties within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act as incurred to which the Wendy’s Parties and one or more of the
Initial Purchasers may be subject, in such proportions as is appropriate to
reflect the relative benefits received by the Wendy’s Parties and the Initial
Purchasers from the offering and sale of the Offered Notes under this Agreement
or, if such allocation is not permitted by applicable law, in such proportions
as are appropriate to

 

37



--------------------------------------------------------------------------------

reflect not only the relative benefits referred to above but also the relative
fault of the Wendy’s Parties and the Initial Purchasers in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Wendy’s Parties and the Initial Purchasers
shall be deemed to be in the same proportion as the total proceeds from the
offering and sale of the Offered Notes under this Agreement (net of discounts
and commissions but before deducting expenses) received by the Wendy’s Parties
or their affiliates under this Agreement, on the one hand, and the discounts or
commissions received by the Initial Purchasers under this Agreement, on the
other hand, bear to the aggregate offering price to investors of the Offered
Notes purchased under this Agreement, as set forth on the cover of the Final
Offering Memorandum. The relative fault of each of the Wendy’s Parties (on the
one hand) and of the Initial Purchasers (on the other hand) shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Wendy’s Parties or their
affiliates or the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Wendy’s Parties and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 8(d)
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Section 8(d). The aggregate amount of losses, liabilities, claims, damages
and expenses incurred by an indemnified party and referred to above in this
Section 8(d) shall be deemed to include any documented legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
judicial, regulatory or other legal or governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the provisions of
this Section 8(d), (i) no Initial Purchaser shall be required to contribute any
amount in excess of the amount by which the discounts and commissions applicable
to the Offered Notes resold by it to Eligible Purchasers under this Agreement
exceeds the amount of any damages which such Initial Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, and (ii) no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8(d), (A) each of the Initial
Purchaser Indemnified Parties other than the Initial Purchasers shall have the
same rights to contribution as the Initial Purchasers, and (B) each director,
officer or employee of the Wendy’s Parties and each person, if any, who controls
the Wendy’s Parties within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Wendy’s Parties, subject in each case of (A) and (B) to clauses (i) and (ii) of
the immediately preceding sentence. Any party entitled to contribution will,
promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties, notify each party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Section 8(d) or otherwise. The
obligations of the Initial Purchasers to contribute pursuant to this
Section 8(d) are several in proportion to the respective aggregate principal
amount of Offered Notes purchased by each of the Initial Purchasers under this
Agreement and not joint. The obligations of the Wendy’s Parties to contribute
pursuant to this Section 8(d) shall be joint and several.

 

38



--------------------------------------------------------------------------------

(e)    The Initial Purchasers severally confirm and the Wendy’s Parties
acknowledge and agree that (i) the statements with respect to the offering of
the Offered Notes by the Initial Purchasers set forth in the fourth to last
paragraph (relating to overallotment, stabilization and similar activities) of
the section entitled “Plan of Distribution” in the Pricing Disclosure Package
and the Final Offering Memorandum and (ii) the names of the Initial Purchasers
set forth on the front and back cover page of the Preliminary Offering
Memorandum and the Final Offering Memorandum constitute the only information
concerning such Initial Purchasers furnished in writing to the Wendy’s Parties
by or on behalf of the Initial Purchasers specifically for inclusion in the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Final
Offering Memorandum or in any amendment or supplement thereto or in any Blue Sky
Application (the “Initial Purchaser Information”).

9.    Consent. Each Representative hereby agrees, in its capacity as holder of
the Notes and Representative of the Initial Purchasers, to (i) the Fourth
Supplement, to be dated as of the Closing Date, to the Base Indenture, to be
entered into by and among the Master Issuer and Citibank, N.A., as the Trustee
and the securities intermediary thereunder and (ii) the Second Amendment, to be
dated as of the Closing Date, to the Management Agreement, dated as of the
Initial Closing Date, by and among the Master Issuer, Wendy’s International LLC,
the Guarantors and Citibank, N.A. as the Trustee (the supplement and amendments
identified in clauses (i) and (ii) of this sentence being referred to herein
collectively as the “Amendments” and each, as an “Amendment”), and in their
respective capacities as Noteholders hereby (x) direct the Control Party, where
such direction from the Noteholders is required, to consent to the Amendments
and (y) waive notice of any Consent Request or Consent Recommendation that would
otherwise be required pursuant to Section 11.4(c) of the Base Indenture in
connection with the Amendments.

10.    Defaulting Initial Purchasers.

(a)    If, on the Closing Date, any Initial Purchaser defaults in its
obligations to purchase the Offered Notes that it has agreed to purchase under
this Agreement, the remaining non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Offered Notes by the non-defaulting
Initial Purchasers or other persons satisfactory to the Master Issuer on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Offered Notes, then the Master Issuer shall be entitled to
a further period of 36 hours within which to procure other persons satisfactory
to the non-defaulting Initial Purchasers to purchase such Offered Notes on such
terms. In the event that within the respective prescribed periods, the
non-defaulting Initial Purchasers notify the Master Issuer that they have so
arranged for the purchase of such Offered Notes, or the Master Issuer notifies
the non-defaulting Initial Purchasers that it has so arranged for the purchase
of such Offered Notes, either the non-defaulting Initial Purchasers or the
Master Issuer may postpone the Closing Date for up to seven full Business Days
in order to effect any changes that in the opinion of counsel for the Master
Issuer or counsel for the Initial Purchasers may be necessary in the Pricing
Disclosure Package,

 

39



--------------------------------------------------------------------------------

the Final Offering Memorandum or in any other document or arrangement, and the
Master Issuer agrees to promptly prepare any amendment or supplement to the
Pricing Disclosure Package or the Final Offering Memorandum that effects any
such changes. As used in this Agreement, the term “Initial Purchaser” includes,
for all purposes of this Agreement unless the context requires otherwise, any
party hereto that, pursuant to this Section 10, purchases Offered Notes that a
defaulting Initial Purchaser agreed but failed to purchase.

(b)    If, after giving effect to any arrangements for the purchase of the
Offered Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and any persons procured by the Master Issuer
as provided in paragraph (a) above, the aggregate principal amount of such
Offered Notes that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Offered Notes, then the Master Issuer
shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Offered Notes that such Initial Purchaser
agreed to purchase hereunder plus such Initial Purchaser’s pro rata share (based
on the principal amount of Offered Notes that such Initial Purchaser agreed to
purchase hereunder) of the Offered Notes of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made; provided that
the non-defaulting Initial Purchasers shall not be obligated to purchase more
than 110% of the aggregate principal amount of Offered Notes that they agreed to
purchase on the Closing Date pursuant to the terms of Section 3.

(c)    If, after giving effect to any arrangements for the purchase of the
Offered Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and any persons procured by the Master Issuer
as provided in paragraph (a) above, the aggregate principal amount of such
Offered Notes that remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Offered Notes, or if the Master Issuer shall not
exercise the right described in paragraph (b) above, then this Agreement shall
terminate without liability on the part of the non-defaulting Initial
Purchasers. Any termination of this Agreement pursuant to this Section 9 shall
be without liability on the part of the Master Issuer, the Parent Companies, the
Manager or the Guarantors, except that the Master Issuer, the Parent Companies,
the Manager and the Guarantors will continue to be liable for the payment of
expenses as set forth in Sections 6 and 13 except with respect to a defaulting
Initial Purchaser and except that the provisions of Section 8 shall not
terminate and shall remain in effect.

(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Wendy’s Parties or any non-defaulting Initial
Purchaser for damages caused by its default.

11.    Termination. The Representatives shall have the right to terminate this
Agreement at any time prior to the Closing Date, if, at or after the Applicable
Time: (i) any domestic or international event or act or occurrence has
materially disrupted, or in the opinion of the Representatives will in the
immediate future materially disrupt, the market for the Master Issuer’s
securities or securities in general; or (ii) trading on the NYSE or NASDAQ shall
have been suspended or been made subject to material limitations, or minimum or
maximum prices for trading shall have been fixed, or maximum ranges for prices
for securities shall have been required, on the NYSE or NASDAQ or by order of
the Commission or any other governmental

 

40



--------------------------------------------------------------------------------

authority having jurisdiction; or (iii) a banking moratorium has been declared
by any state or federal authority or any material disruption in commercial
banking or securities settlement or clearance services shall have occurred; or
(iv) (A) there shall have occurred any outbreak or escalation of hostilities or
acts of terrorism involving the United States or there is a declaration of a
national emergency or war by the United States or (B) there shall have been any
other calamity or crisis or any change in political, financial or economic
conditions if the effect of any such event in (A) or (B), in the judgment of the
Representatives, makes it impracticable or inadvisable to proceed with the
offering, sale and delivery of the Offered Notes, on the terms and in the manner
contemplated by the Final Offering Memorandum; or (v) any of the events
described in Sections 7(t) or 7(x) shall have occurred or the Initial Purchasers
shall decline to purchase the Offered Notes for any reason permitted under this
Agreement. Any notice of termination pursuant to this Section 11 shall be in
writing.

12.    Non-Assignability. None of the Wendy’s Parties may assign its rights and
obligations under this Agreement. The Initial Purchasers may not assign their
respective rights and obligations under this Agreement, except that each Initial
Purchaser shall have the right to substitute any one of its affiliates as the
purchaser of the Offered Notes that it has agreed to purchase hereunder
(“Substituting Initial Purchaser”), by a written notice to the Master Issuer and
subject to the consent of the Master Issuer (such consent not to be unreasonably
withheld), which notice shall be signed by both the Substituting Initial
Purchaser and such affiliate, shall contain such affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such affiliate of
the accuracy with respect to it of the representations set forth in Section 3.
Upon receipt of such notice, wherever the word “Initial Purchaser” is used in
this Agreement (other than in this Section 12), such word shall be deemed to
refer to such affiliate in lieu of the Substituting Initial Purchaser.

13.    Reimbursement of Initial Purchasers’ Expenses. If (a) the Master Issuer
for any reason fails to tender the Offered Notes for delivery to the Initial
Purchasers, or (b) the Initial Purchasers decline to purchase the Offered Notes
for any reason permitted under this Agreement, the Master Issuer, the Parent
Companies, the Manager and the Guarantors shall jointly and severally reimburse
the Initial Purchasers for all reasonable and reasonably documented
out-of-pocket expenses (including fees and disbursements of counsel for the
Initial Purchasers) incurred by the Initial Purchasers in connection with this
Agreement and the proposed purchase of the Offered Notes, and upon demand
Wendy’s Parties shall pay the full amount thereof to the Initial Purchasers. If
this Agreement is terminated pursuant to Section 10 by reason of the default of
one or more Initial Purchasers, the Wendy’s Parties shall not be obligated to
reimburse any defaulting Initial Purchaser on account of those expenses.

14.    Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a)    if to the Initial Purchasers, shall be delivered or sent by hand
delivery, mail, overnight courier or facsimile transmission to (i) Guggenheim
Securities, LLC, 330 Madison Avenue, New York, New York 10017, Attention:
Structured Products Capital Markets, with a copy to the General Counsel and with
a copy to White & Case LLP, 1221 Avenue of the Americas, New York, New York
10020, Attention: David Thatch, and (ii) Citigroup Global Markets Inc., 388
Greenwich Street, 7th Floor, New York, New York 10013, with a copy to White &
Case LLP, 1221 Avenue of the Americas, New York, New York 10020, Attention:
David Thatch;

 

41



--------------------------------------------------------------------------------

(b)    if to any of the Wendy’s Parties, shall be delivered or sent by mail,
overnight courier or facsimile transmission to The Wendy’s Company, One Dave
Thomas Blvd., Dublin, Ohio 43017, Attention: Chief Legal Officer and with a copy
to Ropes & Gray LLP, 800 Boylston Street, Boston, Massachusetts 02199,
Attention: Craig Marcus;

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

15.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Wendy’s Parties
and their respective successors. This Agreement and the terms and provisions
hereof are for the sole benefit of only those persons, except that the
representations, warranties, indemnities and agreements of Wendy’s Parties
contained in this Agreement shall also be deemed to be for the benefit of the
Initial Purchaser Indemnified Party and, in the case of Section 8(b) only, the
Wendy’s Indemnified Party. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 15, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

16.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of any of the Wendy’s Parties and the
Initial Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Offered Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.

17.    Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”.
For purposes of this Agreement, (a) “Business Day” means any day on which the
New York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the 1933 Act;
provided that, for the avoidance of doubt, no franchisee shall be deemed to be
an affiliate solely based on its position as such.

18.    Governing Law. This Agreement and any dispute, claim, controversy,
disagreement, action, proceeding or dispute arising under or related to this
Agreement, including the scope or validity of this provision, shall be governed
by and construed in accordance with the laws of the State of New York.

19.    Submission to Jurisdiction and Venue. Each of the parties hereto hereby
irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the transactions contemplated hereby, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

42



--------------------------------------------------------------------------------

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party hereto at its
address set forth in Section 14 or at such other address of which such party
shall have been notified pursuant thereto; and

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 19 any special, exemplary, punitive or consequential
damages.

Each of Wendy’s Parties and each of the Initial Purchasers agree that any suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any State or U.S. federal
court in The City of New York and County of New York, and waives any objection
that such party may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the exclusive jurisdiction of such courts
in any suit, action or proceeding.

20.    Waiver of Jury Trial. The Master Issuer, the Parent Companies, the
Manager, the Guarantors and each of the Initial Purchasers hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

21.    No Fiduciary Duty. The Wendy’s Parties acknowledge and agree that (a) the
purchase and sale of the Offered Notes pursuant to this Agreement, including the
determination of the offering price of the Offered Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Wendy’s Parties, on the one hand, and the several Initial Purchasers, on the
other hand, (b) in connection with the offering, sale and the delivery of the
Offered Notes and the process leading thereto, each Initial Purchaser is and
has, and their respective representatives are and have, been acting solely as a
principal and is not the agent or fiduciary of any Wendy’s Party, any of its
respective subsidiaries or its respective stockholders, creditors, employees or
any other party, (c) no Initial Purchaser or any of their respective
representatives has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Wendy’s Party with respect to the offering, sale
and delivery of the Offered Notes or the process leading thereto (irrespective
of whether such Initial Purchaser or any of its representative has advised or is
currently advising the Wendy’s Parties or any of their respective subsidiaries
on other matters) and no Initial Purchaser or its respective representative has
any obligation to the Wendy’s Parties with respect to the offering of the
Offered Notes

 

43



--------------------------------------------------------------------------------

except the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective affiliates and representatives may be engaged in
a broad range of transactions that involve interests that differ from those of
the Wendy’s Parties, (e) any duties and obligations that the Initial Purchasers
may have to the Wendy’s Parties shall be limited to those duties and obligations
specifically stated herein, and (f) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering of the
Offered Notes and the Wendy’s Parties have consulted their own respective legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
The Wendy’s Parties hereby waive any claims that they each may have against the
Initial Purchasers with respect to any breach of fiduciary duty in connection
with the Offered Notes.

22.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, PDF file and other means of electronic communication,
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

23.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

24.    Severability. In case any provision of this Agreement shall be deemed
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

25.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 25, a “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

 

44



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Master Issuer, the
Parent Companies, the Manager, the Guarantors, and the Initial Purchasers,
please indicate your acceptance in the space provided for that purpose below.

Very truly yours,

 

THE WENDY’S COMPANY By:     /s/ Gavin P. Waugh   Name:   Gavin P. Waugh   Title:
  Vice President, Treasurer and     Enterprise Risk Management WENDY’S
INTERNATIONAL, LLC By:   /s/ Gavin P. Waugh   Name:   Gavin P. Waugh   Title:  
Vice President and Treasurer WENDY’S SPV GUARANTOR, LLC By:   /s/ Gavin P. Waugh
  Name:   Gavin P. Waugh   Title:   Vice President and Treasurer WENDY’S
FUNDING, LLC By:   /s/ Gavin P. Waugh   Name:   Gavin P. Waugh   Title:   Vice
President and Treasurer

[Signature Page to Series 2019-1 Class A-2 Purchase Agreement]



--------------------------------------------------------------------------------

QUALITY IS OUR RECIPE, LLC By:     /s/ Gavin P. Waugh   Name:   Gavin P. Waugh  
Title:   Vice President and Treasurer WENDY’S PROPERTIES, LLC By:   /s/ Gavin P.
Waugh   Name:   Gavin P. Waugh   Title:   Vice President and Treasurer

[Signature Page to Series 2019-1 Class A-2 Purchase Agreement]



--------------------------------------------------------------------------------

Accepted: GUGGENHEIM SECURITIES, LLC, acting on behalf of itself and as the
Representative of the Initial Purchasers By     /s/ Cory Wishengrad   Name:  
Cory Wishengrad   Title:   Senior Managing Director CITIGROUP GLOBAL MARKETS
INC., acting on behalf of itself and as the Representative of the Initial
Purchasers By   /s/ Gerard Drumm   Name:   Gerard Drumm   Title:   Director

[Signature Page to Series 2019-1 Class A-2 Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount
of Series 2019-1
Class A-2-I Notes
to be Purchased  

Guggenheim Securities, LLC

   $ 236,000,000.00  

Citigroup Global Markets Inc.

     120,000,000.00  

Wells Fargo Securities, LLC

     12,000,000.00  

J.P. Morgan Securities LLC

     12,000,000.00  

Rabo Securities USA, Inc.

     12,000,000.00  

RBC Capital Markets, LLC

     8,000,000.00     

 

 

 

Total

   $ 400,000,000.00     

 

 

 

 

Initial Purchasers

   Principal Amount
of Series 2019-1
Class A-2-II Notes
to be Purchased  

Guggenheim Securities, LLC

   $ 265,500,000.00  

Citigroup Global Markets Inc.

     135,000,000.00  

Wells Fargo Securities, LLC

     13,500,000.00  

J.P. Morgan Securities LLC

     13,500,000.00  

Rabo Securities USA, Inc.

     13,500,000.00  

RBC Capital Markets, LLC

     9,000,000.00     

 

 

 

Total

   $ 450,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

PRICING TERM SHEET

WENDY’S FUNDING, LLC

Master Issuer

Pricing Supplement dated June 13, 2019 to the Preliminary Offering Memorandum
dated June 5, 2019

$400,000,000 SERIES 2019-1 3.783% FIXED RATE SENIOR SECURED NOTES, CLASS A-2-I

$450,000,000 SERIES 2019-1 4.080% FIXED RATE SENIOR SECURED NOTES, CLASS A-2-II

 

 

 

Gross Proceeds to the Master Issuer:  

Class A-2-I

  $400,000,000

Class A-2-II

  $450,000,000 Price to Investors:  

Class A-2-I

  100.0%

Class A-2-II

  100.0% Interest/Coupon Rate:  

Class A-2-I

  3.783% per annum

Class A-2-II

  4.080% per annum Ratings (S&P):   “BBB” Trade Date:   June 13, 2019 Closing
Date:   June 26, 2019 (T+ 9) Initial Purchasers   Guggenheim Securities, LLC,
Citigroup Global Markets Inc., Wells Fargo Securities, LLC, J.P. Morgan
Securities LLC, Rabo Securities USA, Inc. and RBC Capital Markets, LLC Initial
Interest Accrual Period:   The initial Interest Accrual Period for the Offered
Notes will be 79 days, based on a 360-day year of twelve 30-day months.



--------------------------------------------------------------------------------

Series 2019-1 Quarterly Post-ARD Contingent Interest:   A per annum rate equal
to the rate determined by the Servicer to be the greater of (i) 5.00% per annum
and (ii) a per annum rate equal to the amount, if any, by which (a) the sum of
(x) the yield to maturity (adjusted to a quarterly bond-equivalent basis) on the
Series 2019-1 Anticipated Repayment Date of the United States Treasury Security
having a term closest to 10 years, plus (y) 5.00%, plus (z) (1) with respect to
the Series 2019-1 Class A-2-I Notes, 1.863% and (2) with respect to the Series
2019-1 Class A-2-II Notes, 2.051%, exceeds (b) the Series 2019-1 Class A-2 Note
Rate with respect to such Tranche of the Offered Notes.
Senior Notes Interest Reserve Account:   On the Closing Date, the Master Issuer
expects to have sufficient funds in the Senior Notes Interest Reserve Account
and will not be required to deposit additional funds in the Senior Notes
Interest Reserve Account on the Closing Date. Use of Proceeds:   The Master
Issuer estimates that the net proceeds of this offering after deducting
Transaction Expenses will be approximately $835 million. The Master Issuer will
use such proceeds in addition to cash on the balance sheet for the repayment in
full of $868.5 million in aggregate principal amount of the Series 2015-1
Class A-2-II Notes. On the Closing Date, the Master Issuer will repay
$866.25 million in aggregate outstanding principal amount of the Series 2015-1
Class A-2-II Notes (after giving effect to the scheduled principal payment of
$2.25 million on or about June 15, 2019), together with any accrued and unpaid
interest on such Series 2015-1 Class A-2-II Notes.



--------------------------------------------------------------------------------

Rule 144A CUSIP/ISIN Numbers:  

Class A-2-I

  95058X AG3 / US95058XAG34

Class A-2-II

  95058X AH1 / US95058XAH17 Reg S CUSIP/ISIN Numbers  

Class A-2-I

  U95247 AK5 / USU95247AK51

Class A-2-II

  U95247 AL3 / USU95247AL35 Distribution:   Rule 144A and Reg S Compliant

This Pricing Supplement (this “Pricing Supplement”) is qualified in its entirety
by reference to the Preliminary Offering Memorandum, dated June 5, 2019, of
Wendy’s Funding, LLC (the “Preliminary Offering Memorandum”). The information in
this Pricing Supplement supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. Capitalized terms used herein and not defined herein have
the meanings assigned in the Preliminary Offering Memorandum.

THE NOTES ARE SOLELY THE JOINT AND SEVERAL OBLIGATIONS OF THE MASTER ISSUER
(GUARANTEED BY THE GUARANTORS). THE NOTES DO NOT REPRESENT OBLIGATIONS OF THE
MANAGER OR ANY OF ITS AFFILIATES (OTHER THAN THE MASTER ISSUER AND THE
GUARANTORS), OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES,
REPRESENTATIVES OR AGENTS. THE NOTES ARE NOT INSURED OR GUARANTEED BY ANY
GOVERNMENTAL AGENCY. THE NOTES REPRESENT NON-RECOURSE OBLIGATIONS OF THE MASTER
ISSUER (GUARANTEED BY THE GUARANTORS) AND ARE PAYABLE SOLELY FROM THE
COLLATERAL, AND PROSPECTIVE INVESTORS SHOULD MAKE AN INVESTMENT DECISION BASED
UPON AN ANALYSIS OF THE SUFFICIENCY OF THE COLLATERAL.



--------------------------------------------------------------------------------

THE ISSUANCE AND SALE OF THE NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAWS, AND NO SERIES 2019-1 CLASS A-2 NOTEHOLDER WILL HAVE THE RIGHT
TO REQUIRE SUCH REGISTRATION. THE NOTES MAY NOT BE OFFERED OR SOLD IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED IN RULE 902 UNDER THE 1933 ACT) UNLESS THE
NOTES ARE REGISTERED UNDER THE 1933 ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS IS AVAILABLE. THE NOTES ARE BEING SOLD ONLY TO (I) PERSONS WHO ARE
NOT COMPETITORS AND WHO ARE “QUALIFIED INSTITUTIONAL BUYERS” UNDER RULE 144A
UNDER THE 1933 ACT, (II) PERSONS WHO ARE NOT COMPETITORS AND WHO ARE NOT “U.S.
PERSONS” IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION S UNDER THE 1933 ACT
OR (III) THE MASTER ISSUER OR AN AFFILIATE OF THE MASTER ISSUER. BECAUSE THE
NOTES ARE NOT REGISTERED, THEY ARE SUBJECT TO CERTAIN RESTRICTIONS ON RESALE
DESCRIBED UNDER “TRANSFER RESTRICTIONS” IN THE PRELIMINARY OFFERING MEMORANDUM.



--------------------------------------------------------------------------------

SCHEDULE III

 

A.

Additional Materials provided to Investors in connection with the Preliminary
Offering Memorandum:

 

  1.

Model runs and the inputs and outputs thereto and thereof provided to
prospective investors with respect to the Preliminary Offering Memorandum (the
final runs, the “Investor Model Runs”), which Investor Model Runs have been
subject to the procedures set forth in the Initial AUP Letter, based on the
Excel files titled:

 

B.

Investor Presentation, dated June 2019



--------------------------------------------------------------------------------

Exhibit 1

Management Presentation, dated June 2019 (the “Investor Presentation”)